 

Exhibit 10.1

 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT is dated as of November 13, 2002, by and among:

 

PERRY, HARLAN, LESLIE, BREATHITT REGIONAL

INDUSTRIAL AUTHORITY, INC.

A Kentucky corporation

917 Perry Park Road 

Hazard, Kentucky 41701                                
                                        
                                                           (the “Authority”)

 

AMERICAN WOODMARK CORPORATION

A Virginia corporation

3102 Shawnee Drive 

Winchester, Virginia 22601                                       
                                        
                                               (the “Borrower”)

 

Recitals

 

This Loan Agreement (the “Loan Agreement”) provides for a loan in the amount of
SIX MILLION AND NO/100 DOLLARS ($6,000,000.00) from the Authority to the
Borrower, in accordance with the terms and conditions of that certain
Multi-County Local Government Economic Development Fund Grant (the “LGEDF
Grant”), approved by the Kentucky Economic Development Finance Authority
(“KEDFA”) at its October 25, 2001, board meeting, and made to the Authority in
its capacity as a regional industrial authority.

 

SECTION 1

Definitions

 

As used in this Agreement:

 

“Accountant” shall mean the certified public accountant or firm of certified
public accountants acting as the Borrower’s accountant.

 

An “Affiliate” of, or a Person “Affiliated” with, a specified Person, is a
Person that directly or indirectly through one or more intermediaries, controls,
is controlled by, or is under common control with, the Person specified.

 

“DRD” shall mean the Department for Regional Development, Cabinet for Economic
Development of the Commonwealth of Kentucky, its successors or assigns.

 

“Event of Default” shall mean the happening of any one or more of the events
which constitute an event of default under Section 6 of this Loan Agreement.

 

-1-



--------------------------------------------------------------------------------

 

“Full Time Equivalent Job” shall mean two thousand eighty (2080) hours worked by
or paid to Kentucky residents employed by the Borrower per year; the total
number of Full Time Equivalent Jobs shall be determined by taking the total
number of hours worked by or paid to all Kentucky residents employed at the
relevant site per year, divided by 2080.

 

“Grant Agreement” shall mean that certain LGEDF Grant Agreement by and between
the Authority, the Borrower and KEDFA dated as of February 13, 2002, the terms
and conditions of which are incorporated herein by reference, and an executed
copy of which is attached hereto as Exhibit “C.”

 

“Loan” shall mean the loan in the principal amount of SIX MILLION AND NO/100
DOLLARS ($6,000,000.00), from the Authority to the Borrower provided in Section
2 of this Loan Agreement, as evidenced by the Note attached as Exhibit “A” to
this Agreement.

 

“Loan Documents” shall mean this Loan Agreement, the Note, the Mortgage and all
other instruments or agreements related thereto.

 

“Mortgage” shall mean the first mortgage given to the Authority by Borrower on
the Property, attached hereto as Exhibit “B” to this Loan Agreement.

 

“Note” shall mean the promissory note attached as Exhibit “A” to this Agreement,
and shall include any renewal, replacement, extension or novation thereof.

 

“Person” shall mean any person, firm, trust, corporation or business
organization.

 

“Project Site” shall mean the 30± acres of real property generally located in
the Coalfields Regional Industrial Park, Perry County, Kentucky, together with
all improvements and fixtures attached thereto, being the same property
described and set forth in the Mortgage attached hereto as Exhibit “B”.

 

“Property” shall mean the real property described in the Mortgage, together with
all improvements or fixtures attached thereto.

 

“Security Instruments” shall mean the Mortgage and all other instruments and
rights securing the Note or Loan.

 

SECTION 2

The Loan

 

The Authority agrees to grant the Borrower the Loan in accordance with the terms
and conditions of the Loan Documents, as follows:

 

2.1 Amount. The principal amount of the Loan shall be SIX MILLION AND NO/100
DOLLARS ($6,000,000.00), as evidenced by the Note attached hereto and made a
part hereof as Exhibit “A”.

 

-2-



--------------------------------------------------------------------------------

 

2.2 Interest. Interest shall accrue at the annual rate of TWO PERCENT (2.00%) on
the principal amount of the Loan from time to time outstanding from the time of
disbursement of the Loan proceeds under this Loan Agreement until the Loan has
been fully repaid.

 

2.3 Installments of Principal and Interest. The form of repayment of the Loan
and accrued interest thereon shall be dependent on Borrower’s level of
compliance with the Jobs Requirement set forth in Section 4.13 hereinbelow. So
long as Borrower remains in compliance with the Jobs Requirement, payments shall
be due annually on the date and in the amounts set forth on the schedule
attached to the Note as Exhibit 1, with the 15th and final payment thereon, in
the amount of any remaining outstanding principal and all accrued but unpaid
interest, to be due and payable on November 13, 2017 (the “Maturity Date”). If
the Borrower should at any point subsequent to the first three years of the Loan
cease to be in compliance with the Jobs Requirement, then from that point
forward payments shall be due annually on the date and in the amounts set forth
on the schedule attached to the Note as Exhibit 2, which payment represents
amortization of the original principal over fifteen (15) years at two percent
(2.00%) interest, with the final payment being due on the Maturity Date in the
amount of any remaining outstanding principal balance and all accrued but unpaid
interest. Any payments made on the Note, whether from Exhibit 1 or Exhibit 2,
shall be applied first to accrued interest and then to principal.

 

2.4 Prepayment. The Borrower shall have the right at any time without penalty to
prepay the Note in whole or in part. Prepayments shall be applied first to
accrued but unpaid interest, and then to installments of principal of the Loan
in reverse order of their maturity. Prepayments shall not relieve the Borrower
from the duty to make consecutive payments in the amount provided above, but
shall operate to discharge the Borrower’s obligation at an earlier date.

 

2.5 Prepayment of Other Debts. The Borrower shall not, prior to their respective
presently existing maturities, prepay any debts or liabilities of than the Loan,
if the Borrower is then in default hereunder or if an Event of Default
immediately thereafter would exist.

 

2.6 Late Charges. If the Borrower fails to pay any installment of principal or
interest required under the Note within fifteen (15) days after the date such
payment first becomes due, the Borrower shall pay to the Authority a late charge
equal to five percent (5%) of such payment.

 

2.7 Disbursement. The proceeds of the Loan shall be disbursed upon completion of
the building located on the Property and receipt of proof of completion,
including receipt of a Certificate of Occupancy, if available, or,
alternatively, a final inspection report from the appropriate authority,
whichever is the later event to occur.

 

SECTION 3

Security

 

The Note and the Loan evidenced thereby are and shall be secured by and entitled
to the benefits of all of the following:

 

-3-



--------------------------------------------------------------------------------

 

3.1 Mortgage Interest in Real Property. The Note and Loan shall be secured by
the first lien created pursuant to the Mortgage, attached hereto and made a part
hereof as Exhibit “B” and incorporated herein by reference.

 

3.2 Condemnation Awards. As part security for the payment of the Note and Loan
and the performance of the Borrower’s obligations under this Loan Agreement, the
Borrower hereby assigns to the Authority all judgments, awards of damages or
settlements hereafter made resulting from condemnation proceedings or in lieu of
any taking of the Property or any part thereof under the power of eminent
domain, or for any damage, whether caused by such taking or otherwise, to the
Property or the improvements thereon or any part thereof, or to any streets
appurtenant thereto, including any award for change of grade of streets. In the
Event of a Default then outstanding, the Authority may apply all such sums or
any part thereof so received after the payment of all of its expenses, including
costs and attorneys’ fees, to payment of the Note in such manner as it may elect
or, at its option, the entire amount or any part thereof so received may be
released to the Borrower or other party entitled thereto as their interests may
appear. Provided that no default shall then have occurred, the Borrower may
retain and be under no obligation to turn over any of the condemnation proceeds
to the Authority.

 

SECTION 4

General Covenants

 

The Borrower agrees that, until the principal of and all interest on the Note
shall have been paid in full, the Borrower shall perform, observe and comply
with each of the following:

 

4.1 Insurance. The Borrower shall maintain insurance as follows:

 

(a) Liability Insurance. The Borrower, at its own cost and expense, shall
procure, maintain and carry in full force and effect general liability, public
liability and workers’ compensation liability insurance with respect to their
actions and operations to such extent, in such amounts and with such deductibles
as are commonly carried by prudent businesses similarly situated, but in any
event not less than $5,000,000.00 combined single limit per occurrence. The
Borrower, at its own cost and expense, shall procure, maintain and carry in full
force and effect property damage insurance in the amount of at least
$5,000,000.00. Without limiting the foregoing, such insurance shall (i) insure
against any liability for loss, injury, damage or claims caused by or arising
out of or in connection with the operation of Borrower’s business including
injury to or death of the Borrower’s employees, agents or any other persons and
damage to or destruction of public or private property, and (ii) list the
Authority on the policy as an additional insured.

 

(b) Physical Damage Insurance. The Borrower, at its own cost and expense, shall
insure all of its properties to such extent, against such hazards (including,
without limitation, fire, theft, extended coverage, vandalism and malicious
mischief) in the amount of coverage and with such deductibles as are commonly
carried by prudent businesses similarly situated, and in any event the amount of
coverage with respect to the Property shall be the full insurable value of the
Property on the basis of replacement cost, either without co-insurance
requirements, or with coverage adequate to avoid co-insurance penalty. In no
event shall the amount of the insurance

 

-4-



--------------------------------------------------------------------------------

called for by this Subsection 4.1(b) be less than $6,000,000.00. Without
limiting the foregoing, such insurance shall contain a standard mortgagee
endorsement in favor of the Authority.

 

(c) Flood Insurance. The Borrower, at its own cost and expense, shall insure the
Property by a policy of flood insurance in the maximum amount available if the
Property is in an area which has been, or is at any time during the term of this
Loan Agreement, identified by the Secretary of Housing and Urban Development (or
a like successor agency) as having special flood or mud slide hazards, and in
which area the sale of flood insurance has been made available under The
National Flood Insurance Act of 1968. Without limiting the foregoing, such
insurance shall (i) name the Authority as an additional insured, and expressly
provide that all of the provisions thereof shall operate in the same manner as
if there were a separate policy covering the Authority, and (ii) provide for
payment of the proceeds as provided in the Mortgage. If the Property is not in
the area identified as having special flood or mud slide hazards, Borrower shall
provide evidence of same in the form of an engineer’s certificate to the
Authority and, upon so doing, shall be considered to have sufficiently complied
with this section.

 

(d) General Insurance Requirements.

 

(i) All insurance which the Borrower is required to maintain shall be
satisfactory to the Authority in form, amount and insurer. Such insurance shall
provide that any loss thereunder shall be payable notwithstanding any action,
inaction, breach of warranty or condition, breach of declarations,
misrepresentations or negligence of the Borrower. Each policy shall contain an
agreement by the insurer that, notwithstanding lapse of a policy for any reason,
or right of cancellation by the insurer or any cancellation by the Borrower,
such policy shall continue in full force for the benefit of the Authority for at
least thirty (30) days after written notice thereof to the Authority, except
that such notice shall be ten (10) days for non-payment of premium, and no
alteration in any such policy shall be made except upon thirty (30) days written
notice of such proposed alteration to the Authority and written approval by the
Authority. The Borrower shall provide the Authority with certificates evidencing
its due compliance with the requirements of this Section 4.

 

(ii) Prior to the expiration date of any policy of insurance maintained pursuant
to this Loan Agreement, the Borrower shall provide the Authority with a
certificate of insurance evidencing the acquisition of a new policy, or an
extension or renewal of an existing policy, evidencing the Borrower’s due
compliance with this Section.

 

(iii) If the Borrower fails to acquire any policy of insurance to renew or
replace any such policy at least ten (10) days prior to the expiration thereof,
or fails to keep any such policy in full force and effect, the Authority shall
have the option, but not the obligation to pay the premiums on any such policy
of insurance or to take out new insurance in amount, type, coverage and terms
satisfactory to the Authority. Any amounts paid therefor by the Authority shall
be immediately due and payable to the Authority by the Borrower upon demand. No
exercise by the Authority of such option shall in any way affect the provisions
of this Loan Agreement, including the provision that failure by the Borrower to
maintain the prescribed insurance shall constitute an Event of Default.

 

-5-



--------------------------------------------------------------------------------

 

4.2 Mergers, Sales, Transfers, Redemptions and Other Dispositions of Assets or
Dissolution. Borrower shall not, without the prior written consent of the
Authority and the DRD (which consent shall not be unreasonably withheld):

 

(a) Sell, transfer or otherwise dispose of all or substantially all of its
assets;

 

(b) Liquidate or dissolve or take any action with a view toward liquidation or
dissolution;

 

(c) Lease as lessor, sell or otherwise transfer or dispose of all or any portion
of its fixed assets, machinery and equipment having a value in excess of
$250,000.00, other than obsolete equipment no longer usable in its business;

 

(d) Substantially cease Borrower’s business operations; or,

 

(e) Enter into any agreement for the assumption of the Loan.

 

4.3 Financial Statements and Business Records. The Borrower shall keep true and
complete financial records in accordance with generally accepted accounting
principles consistently applied, and keep business records in accordance with
good business practices in the industry. Upon the Authority’s request and at
reasonable times and places, the Borrower shall make its business records
available to the Authority for inspection. During the term of the Loan, the
Borrower shall furnish to the Authority Borrower’s audited annual financial
statement, including, without limitation, balance sheets, statement of profit
and loss, and application of funds, prepared by Ernst & Young, LLP, or another
accounting firm reasonably satisfactory to the Authority.

 

4.4 Liens on Real Property. The Borrower shall not incur, create, assume or
suffer to exist any mortgage, pledge, lien, charge or other encumbrance of any
nature whatsoever on any of the real property described in the Mortgage except
(a) the first mortgage granted to Authority, to be recorded in the Perry County
Clerk’s Office (b) liens for real property taxes and assessments not yet due and
payable and with respect to which no enforcement action is being taken or
pursued, or if so taken or pursued, as to which the Borrower is contesting the
same in good faith and having posted a bond protecting against the same in such
form and amount and with such parties as may be approved by the Authority, or in
lieu of the bond, having paid the amount in question prior to contesting the
claim, thereby holding harmless the Authority, county and the Commonwealth; (c)
easements, restrictions and stipulations of record as to use, improvement and
occupancy of the Property; and (d) governmental laws and regulations affecting
the Property.

 

4.5 Designation of Agent. The Borrower shall at all times be available to accept
service or have a properly designated agent to accept service of process who is
a resident of or has offices in the Commonwealth of Kentucky. The Borrower shall
notify the Authority of any change in the name or address of such agent.

 

4.6 Taxes and Other Obligations. The Borrower shall pay, before any of them
becomes in arrears, all taxes, assessments, governmental charges, levies and any
other claims (for example, for labor, materials, or supplies) which, if unpaid,
might become a lien or charge upon the Property or any other of the Borrower’s
property, unless the Borrower is contesting the same in good faith

 

-6-



--------------------------------------------------------------------------------

and has posted a bond protecting the same in such form and amount and with such
parties as may be approved by the Authority, or in lieu of the bond, having paid
the amount in question prior to contesting the claim, thereby holding harmless
the Authority, county and the Commonwealth.

 

4.7 Use of Loan Proceeds. The proceeds of the Loan shall be used to reimburse
costs incurred in the construction of the improvements located on the Property.
The use of proceeds shall be consistent with the terms of the Grant Agreement
and the Authority shall receive approval from DRD for Disbursement pursuant to
Section 2.6 hereinabove.

 

4.8 Properties. The Borrower shall maintain its building and other fixed assets
in good condition, subject only to normal wear and tear, and make all necessary
and proper repairs, renewals and replacements, and shall comply with all
material provisions of leases and other material agreements in order to prevent
loss or forfeiture.

 

4.9 Title Search and Opinion.

 

(a) At its own expense, at or before the time the Loan is disbursed, the
Borrower shall provide to the Authority a title opinion letter detailing a title
search on the Property to be performed by Borrower’s attorney, stating that
Borrower has a good and marketable title to the Property, subject only to such
exceptions as may have been reviewed and accepted by the Authority.

 

(b) As soon as practicable after closing, Borrower’s attorney shall provide a
supplemental title opinion letter reflecting that the Mortgage of the Authority
has been filed of record and constitutes a first and prior lien against the
Property.

 

(c) The Borrower shall furnish evidence satisfactory to the Authority that
payment in full has been made for all labor and materials furnished in
connection with the constructing of any improvements on the Property and all
other services and work related thereto, and that no claim, lien or other right
exists with reference to such labor and materials.

 

4.10 Corporate Existence. The Borrower shall preserve its corporate existence
and shall be and remain qualified to do business in Kentucky and in all states
in which it is required to be so qualified.

 

4.11 Compliance with Law. The Borrower shall comply in all material respects
with all valid and applicable statutes, rules and regulations of the United
States of America, of the States thereof and their counties, municipalities and
other subdivisions and of any other jurisdiction applicable to them, and the
provisions of licenses issued to it, except where (1) noncompliance in no way
affects or impairs the security granted herein by Borrower to the Authority, or
(2) the same shall be currently contested in good faith by appropriate
proceedings, timely instituted, which shall operate to stay any order with
respect to noncompliance.

 

4.12 No Change in Ownership or Control. The Borrower shall not cause or permit
any material change in Management of the Borrower without prior written notice
to and written consent of the Authority, which consent shall not be unreasonably
withheld. For purposes of this section,

 

-7-



--------------------------------------------------------------------------------

“Management of the Borrower” shall mean the Chairman of the Board, President,
and Chief Financial Officer.

 

4.13 Employment. Borrower shall create two hundred sixty (260) new Full Time
Equivalent Jobs at the Project Site within three (3) years of the date of
occupancy. Borrower shall maintain, on the average, no less than two hundred
(200) Full Time Equivalent Jobs at the Project Site throughout the term of the
Loan. Borrower understands and agrees that the Full Time Equivalent Jobs
described above shall be in addition to its workforce maintained at its
Monticello, Kentucky, facility, and shall certify that the baseline number of
jobs at the Monticello facility is 383 as of the date herein written above.
Failure to maintain said Full Time Equivalent Jobs as hereinbefore provided
shall result in a change in the repayment conditions of the Note, said change
being more particularly set forth in Section 2.3 hereinabove. The Cabinet for
Economic Development shall be responsible for monitoring the Borrower’s level of
compliance with the Jobs Requirement by virtue of that certain Waiver and
Authorization of Employment Information executed by Borrower in connection with
the LGEDF Grant. If at any time after the three year period referenced herein
has elapsed, it is determined by the Cabinet for Economic Development that the
employment conditions contained herein have not been met, then at such time, the
Cabinet for Economic Development shall notify the Authority and the Borrower
that payments due under the Note shall revert from the Exhibit 1 schedule to the
Exhibit 2 schedule, as is more particularly described in the Note and in Section
2.3 hereinabove.

 

4.14 Project Completion. Prior to closing, Borrower shall provide a Certificate
of Occupancy, or, if not available, a final inspection report of the building
improvements from the appropriate local authority showing that the improvements
are complete and ready for occupancy by Borrower.

 

SECTION 5

Representations and Warranties

 

The Borrower hereby represents and warrants to the Authority as follows (which
warranties and representations shall be deemed to survive the execution of this
Loan Agreement):

 

5.1 Existence. The Borrower is a duly organized and validly existing corporation
under the laws of the Commonwealth of Virginia, qualified to do business in
Kentucky.

 

5.2 Right to Act. The Borrower has the legal power, capacity and right to
execute and deliver all of the Loan Documents, and to observe and perform all of
the provisions of the Loan Documents. The Borrower’s execution and delivery of
the Loan Documents and its performance or observance of the provisions of the
Loan Documents do not and will not violate any existing provisions in Borrower’s
Articles of Incorporation or By-Laws or any law applicable to Borrower or
otherwise constitute a default or a violation under, or result in the imposition
of any lien under, or conflict with, or result in any breach of any of the
provisions of, any existing material contract or other obligation binding
Borrower, with or without the passage of time or the giving of notice or both.
The officer executing and delivering the Loan Documents on behalf of the
Borrower has been duly authorized to do so, and the Loan Documents referred to
herein are legal, valid and binding obligations of the Borrower enforceable in
accordance with their respective terms.

 

-8-



--------------------------------------------------------------------------------

 

5.3 Litigation and Taxes. No litigation or proceeding involving the Borrower is
pending or threatened in any court or administrative agency, except as disclosed
in Counsel’s Opinion as required by §8.5 herein. Said litigation, if determined
adversely to Borrower, will not have a material adverse impact on Borrower’s
financial condition or otherwise impair its ability to honor the commitments
made herein. The Borrower is not in default in the payment of any tax, nor is
any assessment threatened in respect thereof (other than the assessment of ad
valorem property taxes not yet due and payable), and Borrower has timely filed
all federal, state and local tax returns and has paid all taxes required to be
paid therewith.

 

5.4 Financial Statements. Any of the Borrower’s financial statements, heretofore
furnished to the Authority, are true and complete, have been prepared in
accordance with generally accepted accounting principles, omit no material
contingent liabilities of any kind that are not disclosed or otherwise reflected
therein, and fairly present their respective financial conditions as of their
dates and the results of the Borrower’s operations for the fiscal period then
ending. Since the date of their preparation, there has been no material adverse
change in the Borrower’s financial condition, property or business.

 

5.5 Default. No Event of Default exists under this Loan Agreement, nor will any
such default begin to exist immediately after the execution and delivery hereof.

 

5.6 No Liens on Real Property. The Borrower owns good and marketable title to
the real property described in the Mortgage and it is free from any mortgages,
liens, charges or other encumbrances of any nature whatsoever except those liens
set forth and described in Section 4.4 herein.

 

5.7 Hazardous Materials.

 

(a) Borrower represents and warrants that no Hazardous Materials exist on, under
or about the Property or, to the best of Borrower’s knowledge, have been
transported to or from the Property or used, generated, manufactured, stored or
disposed of on, under or about the Property, except in full compliance with
applicable laws, and the Property is not in violation of any federal, state or
local law, ordinance or regulation relating to industrial hygiene or the
environmental conditions on, under or about the Property, including, without
limitation, soil and groundwater conditions. Hazardous Materials shall include:
(i) oil, flammable substances, explosives, radioactive materials, hazardous
wastes or substances, toxic wastes or substances or any other materials or
pollutants which pose a hazard to the Property or to persons on or about the
Property, cause the Property to be in violation of any local, state or federal
law or regulation, or are defined as or included in the definition of “hazardous
substances”, “hazardous wastes”, “hazardous materials”, or “toxic substances” or
words of similar import under any applicable local, state or federal law or
under the regulations adopted or publications promulgated pursuant thereto,
including, but not limited to: (A) the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 42 U.S.C. 9601, et seq.; (B)
the Hazardous Materials Transportation Act, as amended, 49 U.S.C. 1801, et seq.;
(C) the Resource Conservation and Recovery Act, as amended, 42 U.S.C. 6901, et
seq.; and (D) regulations adopted and publications promulgated pursuant to the
aforesaid laws; (ii) asbestos in any form which is or could become friable, urea
formaldehyde foam insulation, transformers or other equipment which contain
dielectric fluid containing levels of polychlorinated biphenyl in excess of
fifty (50) parts per

 

-9-



--------------------------------------------------------------------------------

million; and (iii) any other chemical, material or substances, exposure to which
is prohibited, limited or regulated by any governmental authority or may or
could pose a hazard to the health and safety of the occupants of the Property or
the owners and/or occupants of property adjacent to or surrounding the Property.

 

(b) Borrower shall, at its sole cost and expense, prevent the imposition of any
lien against the Property for the cleanup of any Hazardous Material, and shall
comply and cause (i) all tenants under any lease or occupancy agreement
affecting any portion of the Property, and (ii) any other person or entity on or
occupying the Property, to comply with all federal, state and local laws,
regulations, rules ordinances and policies concerning the environment, health
and safety and relating to the use, handling, production, disposal, discharge
and storage of Hazardous Materials in, or about the Property.

 

(c) Borrower shall promptly take any and all necessary remedial action in
response to the presence, storage, use, disposal, transportation or discharge of
any Hazardous Materials on, under or about the Property. In the event Borrower
undertakes any remedial action with respect to any Hazardous Materials on, under
or about the property, Borrower shall immediately notify Authority of any such
remedial action, and shall conduct and complete such remedial action (A) in
compliance with all applicable federal, state and local laws, regulations,
rules, ordinances and policies, (B) to the satisfaction of Authority, and (C) in
accordance with the orders and directives of all federal, state and local
governmental authorities.

 

(d) Borrower shall protect, indemnify and hold Authority, its directors,
officers, employees and agents, and any successors to Authority’s interest in
the Property, harmless from and against any and all claims, proceedings,
lawsuits, liabilities, damages, losses, fines, penalties, judgments, awards,
costs and expenses (including, without limitation, attorney fees and costs and
expenses of investigation) which arise out of or relate in any way to any use,
handling, production, transportation, disposal or storage of any Hazardous
Materials in the course of Borrower’s business operations, including, without
limitation: (i) all foreseeable and all unforeseeable consequential damages
directly or indirectly arising out of (A) the use, generation, storage,
discharge or disposal of Hazardous Materials by Borrower, or any person or
entity on or about the Property under the control of Borrower, or (B) any
residual contamination affecting any natural resource or the environment, and
(ii) the costs of any required or necessary repair, cleanup, or detoxification
of the Property and the preparation of any closure or other required plans (all
such costs, damages, and expenses referred to in this Paragraph (d) hereafter
referred to as “Expenses”). In addition, Borrower agrees that in the event any
Hazardous Material is caused to be removed from the Property by Borrower,
Authority, or any other person or entity, the number assigned by the
Environmental Protection Agency to such Hazardous Material shall be solely in
the name of Borrower and Borrower shall assume any and all liability for such
removed Hazardous Material. In the event Authority pays any Expenses, such
Expenses shall be additional indebtedness secured hereby and shall become
immediately due and payable without notice and with interest thereon at the
default rate specified in the Note.

 

(e) Borrower shall pay or reimburse Authority for any and all loss, cost, damage
and expenses (including, without limitation, attorneys’ fees and costs incurred
in the investigation, defense and settlement of claims) that Authority may incur
as a result of or in connection with the assertion against Authority of any
claims relating to the presence or removal of any hazardous

 

-10-



--------------------------------------------------------------------------------

 

material, or compliance with any federal, state or local laws, rules,
regulations or order relating thereto, and the amount(s) thereof shall be
additional indebtedness secured hereby and by the Security Instruments and shall
become immediately due and payable without notice and with interest thereon at
the default rate specified in the Note.

 

SECTION 6

Events of Default

 

Each of the following shall constitute an Event of Default under this Loan
Agreement:

 

6.1 Payments. The failure of the Borrower to make payments of principal or
interest under the Note or this Loan Agreement when same shall be due and
payable and the continuation of such failure for fifteen (15) days after such
payment is due.

 

6.2 Covenants and Agreement. If the Borrower violates, fails or omit to performs
or observe any covenant, agreement, condition or other provision contained or
referred to in, or any default occurs under, the Loan Documents, and such
failure or omission shall not have been fully corrected within thirty (30) days
(or such shorter grace period as may be provided in the particular instrument
for the particular default) after the Authority has given written notice thereof
to the Borrower and the Guarantor.

 

6.3 Accuracy of Statements. If any representation, warranty or other statement
of fact contained herein, or in any of the other Loan Documents or in any
writing, certificate, report or statement at any time furnished to the Authority
pursuant to or in connection with this Loan Agreement or otherwise shall be
materially false or misleading in any respect or shall omit a material fact
whether or not made with knowledge of same.

 

6.4 Adverse Financial Change. If there should be any material adverse change in
the financial condition of the Borrower, as determined in the Authority’s
reasonable discretion, from their financial condition as shown on any financial
statement supplied to the Authority as referred to in subsections 4.3 or 5.4
hereof, and such adverse change is not fully corrected to the Authority’s
satisfaction within ten (10) days after written notice with respect thereto from
the Authority.

 

6.5 Dissolution or Termination of Existence. If the Borrower or any person, firm
or corporation affiliated with Borrower take any action that is intended to
result in Borrower’s termination, dissolution or liquidation.

 

6.6 Solvency.

 

(a) If the Borrower shall (i) be adjudicated bankrupt, (ii) admit in writing its
inability to pay its debts generally as they become due, (iii) make a general
assignment for the benefit of creditors, or (iv) file a petition, or admit (by
answer, default or otherwise) the material allegations of any petition filed
against him or it, in bankruptcy under the federal bankruptcy laws (as in effect
on the date this Loan Agreement, or as they may be amended from time to time),
or under any other law for the relief of debtors, or for the discharge,
arrangement or compromise of their debts.

 

-11-



--------------------------------------------------------------------------------

 

(b) If a petition shall have been filed against the Borrower in proceedings
under the federal bankruptcy laws (in effect on the day of this Loan Agreement,
or as they may be amended from time to time) or under any other laws for the
relief of debtors, or for the discharge, arrangement or compromise of their
debts, or any order shall be entered by any court of competent jurisdiction
appointing a receiver trustee or liquidator of all or part of Borrower’s assets,
and such petition or order is not dismissed or stayed within thirty (30)
consecutive days after entry thereof.

 

6.7 Other Defaults. If any event would give another Person the right to
accelerate payments of indebtedness or to proceed against the Property.

 

SECTION 7

Remedies Upon Default

 

Notwithstanding any contrary provisions or inference herein or elsewhere:

 

7.1 Rights Under Security Instruments. If any Event of Default shall occur, the
Authority shall also have the rights and remedies granted it under any and all
of the Loan Documents and Security Instruments securing or intended to secure
the Loan and the Note.

 

7.2 Exercise of Remedies. The rights and remedies of the Authority shall be
deemed to be cumulative and shall be in addition to all those rights and
remedies afforded to the Authority at law or in equity. Any exercise of any
rights or remedies shall not be deemed to be an election of that right or remedy
to the exclusion of any other right or remedy.

 

SECTION 8

Conditions Precedent and Compliance Agreement

 

8.1 Conditions Precedent. The Authority’s obligation to make a Loan shall be
conditioned upon the fulfillment of the following conditions prior to the making
of such Loan:

 

(a) Representations, Warranties and Covenants. Each and every representation,
warranty and covenant made by or on behalf of the Borrower in its application to
the DRD or relating to any of the Loan Documents or instruments or transactions
contemplated thereby shall be true, complete and correct on and as of the date
the Loan is made.

 

(b) No Defaults. There shall exist no Event of Default and no event which, with
the giving of any notice or the passage of any period of time, constitutes an
Event of Default.

 

(c) Compliance. The Borrower shall have observed or complied with all provisions
of this Loan Agreement.

 

(d) Recordings. The Mortgage and any other documents or instruments as the
Authority may request have been executed and delivered by the Borrower and filed
or recorded in such public offices as the Authority may request to secure the
Loan.

 

-12-



--------------------------------------------------------------------------------

 

(e) Counsel Opinion. The Borrower shall have delivered to the Authority an
opinion of the Borrower’s counsel in form and substance satisfactory to the
Authority and its counsel with respect to such matters as the Authority may
reasonably require, in a form substantially similar to Exhibit “D” attached
hereto.

 

8.2 Compliance Agreement. If upon the execution of this Loan Agreement and
related documents by all parties hereto, one or more conditions precedent (as
may be established by the Authority in its discretion, and with approval of DRD)
to the obligation of the Authority to fund the Loan have not been fulfilled to
the satisfaction of the Authority, the parties hereto may execute a compliance
agreement reflecting any unfulfilled conditions precedent and a time limit,
acceptable to the Authority in its sole discretion, within which such conditions
precedent must be fulfilled to the satisfaction of the Authority. In the event
any one or more conditions precedent set out in the compliance agreement are not
fulfilled within the time period specified, such failure shall constitute an
Event of Default under this Loan Agreement.

 

SECTION 9

Interpretation

 

9.1 No Waivers; Multiple Exercise of Rights. No course of dealing in respect of,
nor any omission or delay in the exercise of, any right, power, remedy or
privilege by the Authority shall operate as a waiver thereof, nor shall any
right, power, remedy or privilege of the Authority be exclusive of any other
right, power, remedy or privilege referred to herein or in any related document
now or hereafter available at law, in equity, in bankruptcy, by statute or
otherwise. Each such right, power, remedy or privilege may be exercised by the
Authority, and as often and in such order as the Authority may deem expedient.

 

9.2 Time of the Essence. Time shall be of the essence in the performance of all
the Borrower’s obligations under the Loan Documents and the other instruments
related hereto.

 

9.3 Binding Effect. The provisions of this Loan Agreement shall bind and benefit
the Borrower and the Authority and their respective successors, heirs and
assigns, including each subsequent holder, if any, of the Note.

 

9.4 Headings. The headings used in this Loan Agreement are for reference only,
and shall not be considered in the interpretation or construction of this Loan
Agreement.

 

9.5 Governing Law. The Loan Documents and the respective rights and obligations
of the parties hereto shall be construed in accordance with and governed by the
laws of the Commonwealth of Kentucky.

 

9.6 Complete Agreement. This Loan Agreement and the other instruments referred
to herein, including without limitation the Grant Agreement, contain the entire
agreement of the parties pertaining to its subject matter and supersede all
prior written and oral agreements pertaining hereto.

 

-13-



--------------------------------------------------------------------------------

 

9.7 No Assignments or Modifications. The Borrower may not assign its rights and
obligations under this Loan Agreement to any other party. This Loan Agreement
may be modified only in a writing executed by the Authority and the Borrower.

 

9.8 Severability. If any part, term or provision of this Loan Agreement is held
by any court to be unenforceable or prohibited by any law applicable to this
Loan Agreement, the rights and obligations of the parties shall be construed and
enforced with that part, term or provision limited so as to make it enforceable
to the greatest extent allowed by law, or, if it is totally unenforceable, as if
this Loan Agreement did not contain that particular part, term or provision.

 

SECTION 10

Notices

 

Any notice required or permitted to be given under this Loan Agreement shall be
in writing and shall be deemed sufficiently given for all purposes if sent by
registered mail, postage pre-paid and return receipt requested, addressed to the
intended recipient at (a) the address set forth in the preamble to this Loan
Agreement, or (b) such other address which any party hereto may specify by
written notice to the other parties hereto.

 

SECTION 11

Survival of Covenants, Agreements,

Warranties and Representations

 

All covenants, agreements, warranties and representations made by the Borrower
herein shall survive the making of the Loan and the execution and delivery of
the Loan Documents and all Security Instruments, until the Loan and all accrued
and unpaid interest and other fees and expenses as provided for in this Loan
Agreement have been paid in full by the Borrower.

 

SECTION 12

Fees and Expenses

 

If any Event of Default shall occur under the Loan Documents or the Security
Instruments, the Borrower shall pay to the Authority, to the extent allowable by
applicable law, such amounts as shall be sufficient to reimburse the Authority
fully for all of its costs and expenses incurred in enforcing its rights and
remedies under the Loan Documents or Security Instruments, including without
limitation the Authority’s reasonable attorneys’ fees and court costs. Such
amounts shall be deemed evidenced by the Note and secured by all the Security
Instruments.

 

SECTION 13

Miscellaneous Provisions

 

13.1 Term of Loan Agreement. The term of this Loan Agreement shall commence as
of the date hereof, and continue until the first date on which the Loan and all
accrued but unpaid

 

-14-



--------------------------------------------------------------------------------

interest thereon shall have been paid in full and the Borrower shall have paid
or performed all its other obligations hereunder.

 

13.2 Further Assurances. The Borrower shall sign such other documents or
instruments as the Authority may request from time to time to more fully create,
perfect, continue, maintain or terminate the rights and security interests
intended to be granted or created pursuant to the Loan Documents or the Security
Instruments.

 

13.3 Incorporation by Reference. All exhibits, schedules, annexes or other
attachments to this Loan Agreement are incorporated into the Loan Agreement as
if set out in full in the first place that reference is made thereto.

 

13.4 Multiple Counterparts. This Loan Agreement may be signed by each party upon
a separate copy, and in such case one counterpart of this Loan Agreement shall
consist of a sufficient number of such copies to reflect the signature of each
party.

 

13.5 Waivers by the Borrower. The Borrower hereby waives, to the extent
permitted by applicable law, (a) all presentments, demands for performance,
notices of nonperformance, protests, notices of protest and notices of dishonor
in connection with the Note; (b) any requirement of diligence or promptness on
the part of the Authority in enforcement of its rights under the provisions of
the Loan Documents or the Security Instruments; and (c) any requirement of
marshaling assets or proceeding against persons or assets in any particular
order.

 

IN WITNESS WHEREOF, the Authority and the Borrower have executed this Loan
Agreement as of the day, month and year first above written.

 

PERRY, HARLAN, LESLIE, BREATHITT REGIONAL

INDUSTRIAL AUTHORITY, INC.

 

By:

 

--------------------------------------------------------------------------------

Title:

 

--------------------------------------------------------------------------------

 

AMERICAN WOODMARK CORPORATION

 

By:

 

--------------------------------------------------------------------------------

Title:

 

--------------------------------------------------------------------------------

 

 

 

-15-



--------------------------------------------------------------------------------

 

PROMISSORY NOTE

 

$6,000,000.00

  

November 13, 2002

    

Hazard, Kentucky

 

FOR VALUE RECEIVED, AMERICAN WOODMARK CORPORATION, a Virginia corporation, 3102
Shawnee Drive, Winchester, Virginia, 22601 (“Borrower”), promises to pay to the
order of PERRY, HARLAN, LESLIE, BREATHITT REGIONAL INDUSTRIAL AUTHORITY, INC. at
its principal office at 917 Perry Park Road, Hazard, Kentucky, 41701 (the
“Authority”), the principal sum of SIX MILLION AND NO/100 DOLLARS
($6,000,000.00) together with interest on the principal of this Note from time
to time outstanding at the annual rate of TWO PERCENT (2.00%). Interest on this
Note shall accrue from the date of this Note until the entire principal balance
of and all accrued interest on this Note have been paid in full.

 

This Note shall be repaid in fifteen (15) consecutive annual payments of
principal and interest. The form of repayment of the Loan and accrued interest
thereon shall be dependent on Borrower’s level of compliance with the Jobs
Requirement set forth in Section 4.13 of the Loan Agreement. So long as Borrower
remains in compliance with the Jobs Requirement, payments shall be due annually
on the date and in the amounts set forth on the schedule attached hereto as
Exhibit 1, with the 15th and final payment thereon, in the amount of any
remaining outstanding principal and all accrued but unpaid interest, to be due
and payable on November 13, 2017 (the “Maturity Date”). If the Borrower should
at any point subsequent to the first three years of the Loan cease to be in
compliance with the Jobs Requirement, then from that point forward payments
shall be due annually on the date and in the amounts set forth on the schedule
attached hereto as Exhibit 2, which payment represents amortization of the
original principal over fifteen (15) years at two percent (2.00%) interest, with
the final payment being due on the Maturity Date in the amount of any remaining
outstanding principal balance and all accrued but unpaid interest. Any payments
made on this Note, whether from Exhibit 1 or Exhibit 2, shall be applied first
to accrued interest and then to principal

 

The Borrower shall have the right at any time without penalty to prepay the Note
in whole or in part. Prepayments shall be applied first to accrued but unpaid
interest, and then to outstanding principal. Prepayments shall not relieve the
Borrower from the duty to make consecutive payments in the amount provided
above, but shall operate to discharge the Borrower’s obligation at an earlier
date.

 

This Note is issued pursuant to a loan agreement (the “Loan Agreement”) of even
date herewith by and among the Authority and the Borrower.

 

The occurrence of an “Event of Default” (as defined in the Loan Agreement) shall
be a default under this Note. Upon any default under this Note, the holder of
this Note may, at its option, declare the entire unpaid balance of, and all
accrued interest on, this Note to be immediately due and payable. Should the
Borrower fail to pay any demand made by the Authority upon any

 

-1-



--------------------------------------------------------------------------------

 

default within thirty (30) days from the date the Borrower receives notice of
such demand, a late fee of One Thousand Dollars ($1,000.00) per day such demand
goes unpaid shall be added to the unpaid balance owed by the Borrower to the
Authority.

 

This Note is secured by a mortgage (“Mortgage”) on real property more
particularly described therein. The holder of this Note is entitled to the
rights and security in such Mortgage, more fully described therein and in the
Loan Agreement. The holder hereof assents to the provisions of the Loan
Agreement.

 

Failure of the holder of this Note to exercise any of its rights and remedies
shall not constitute a waiver of any provision of this Note or of the Loan
Agreement, or of any of such holder’s rights and remedies, nor shall it prevent
the holder from exercising any rights or remedies with respect to the subsequent
happening of the same or similar occurrences. All remedies of the holder hereof
shall be cumulative to the greatest extent permitted by law. Time shall be of
the essence in the payment of all payments of interest and principal on this
Note.

 

If there is any default under this Note, and this Note is placed in the hands of
an attorney for collection, or is collected through any court, including any
bankruptcy court, the Borrower promises to pay to the order of the holder hereof
such holder’s reasonable attorney’s fees and court costs incurred in collecting
or attempting to collect or securing or attempting to secure this Note or
enforcing the holder’s rights with respect to any collateral securing this Note,
to the extent allowed by the laws of the Commonwealth of Kentucky, or any state
in which any collateral for this Note is situated and to the extent such fees
and costs are actually paid or agreed to be paid by the holder of this Note,
except such fees as are paid to a salaried employee of the holder of this Note.

 

This Note has been delivered in, and shall be governed by and construed in
accordance with, the laws of the Commonwealth of Kentucky.

 

Except as provided herein, the Borrower of this Note waives presentment, demand,
notice of dishonor, protest, notice of protest, notice of nonpayment or
nonacceptance and any other notice and all due diligence or promptness that may
otherwise be required by law, and all exemptions to which the Borrower now or
hereafter may be entitled under the laws of the Commonwealth of Kentucky, or of
the United States of America or any state thereof. The holder of this Note may,
with or without notice to any party, and without affecting the obligations of
any maker, surety, guarantor, endorser, accommodation party or any other party
to this Note, and without limitation, (1) extend the time for payment of either
principal or interest from time to time, (2) release or discharge any one or
more parties liable on this Note, (3) suspend the right to enforce this Note
with respect to any persons, (4) change, exchange or release any property in
which the Authority has any interest securing this Note, and (5) suspend the
right to enforce against any such collateral.

 

IN WITNESS WHEREOF, the Borrower has executed this Note on the day and year
first above written.

 

 

-2-



--------------------------------------------------------------------------------

 

BORROWER:

 

AMERICAN WOODMARK CORPORATION

By:

 

--------------------------------------------------------------------------------

Title:

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

-3-



--------------------------------------------------------------------------------

 

MORTGAGE

 

THIS MORTGAGE is executed by the hereafter named Mortgagor this 13 day of
November 13, 2002, by and among

 

AMERICAN WOODMARK CORPORATION

    

A Virginia corporation

    

3102 Shawnee Drive

    

Winchester, Virginia, 22601

  

(“Mortgagor”)

and

    

PERRY, HARLAN, LESLIE, BREATHITT

    

REGIONAL INDUSTRIAL AUTHORITY, INC.,

    

A Kentucky corporation

    

917 Perry Park Road

    

Hazard, Perry County, Kentucky, 41701

  

(“Mortgagee”)

 

For the purpose of securing the payment of the indebtedness herein mentioned and
securing the fulfillment of all the covenants and conditions hereinafter
contained, Mortgagor hereby conveys all of its rights, title and interest to
Mortgagee with covenant of GENERAL WARRANTY the property located in Perry
County, Kentucky, more particularly described on Exhibit “A” attached hereto and
made a part hereof, together with the buildings and improvements erected
thereon, or hereafter erected thereon, and the rights, privileges and
appurtenances thereto belonging or in any way appertaining, and all fixtures,
movable and immovable, on or about the property, including all heating,
plumbing, air conditioning and lighting fixtures and appliances now or hereafter
on or affixed to the property, together with the rents, issues and profits
therefrom (the “Property”), such additional interests being further described
hereinbelow.

 

TO HAVE AND TO HOLD the same unto Mortgagee, its successors and assigns forever.

 

Mortgagor is justly indebted to Mortgagee for borrowed money in the principal
sum of SIX MILLION AND NO/100 DOLLARS ($6,000,000.00), evidenced by a Promissory
Note (the “Note”) of even date herewith, with interest thereon as provided
therein, executed and delivered by Mortgagor to the order of Mortgagee, with
principal and interest payable as stated therein, and with other provisions and
obligations, all of which are incorporated herein by reference. The Note bears a
final maturity date of November 13, 2017.

 

Mortgagor covenants lawful seizin of the Property, full right and power to
mortgage and convey the same, and that the same is free from all liens and
encumbrances except (i) this first mortgage in favor of the Authority; (ii)
restrictions and stipulations of record as to use, improvement and occupancy of
the Property; (iii) governmental laws and regulations affecting the Property;
(iv) liens for real property taxes and assessments not yet due and payable; and,
the exceptions to the Property described in Exhibit “B” attached hereto and made
a part hereof.

 

-1-



--------------------------------------------------------------------------------

 

Mortgagor further covenants that it has good and marketable title to the same
and that this Mortgage is and shall be a valid first lien against the Property.

 

Mortgagor, in order to more fully protect the security of this Mortgage,
covenants and agrees as follows:

 

1. To pay the Note and interest thereon when due.

 

2. To pay, when due, all taxes and assessments of every type and nature levied
or assessed against the Property or any interest therein or any part thereof,
and any claim, lien or encumbrance against the Property which may be or become
prior to the lien of this Mortgage, and if requested by Mortgagee, to deliver or
exhibit receipts therefor to Mortgagee at least fifteen (15) days before the
same shall become delinquent.

 

3. To keep the improvements now existing or hereafter erected on the Property
insured according to the terms and conditions of the Loan Agreement of even date
between Mortgagor, as Borrower, and Mortgagee, as Authority (the “Loan
Agreement”). In the event of loss, Mortgagor shall give immediate notice by
certified mail, return receipt requested, to Mortgagee, and Mortgagee may make
proof of loss if not made promptly by Mortgagor; and the insurance proceeds, or
any part thereof, shall be applied to the Mortgagee or Mortgagor as provided in
the Loan Agreement. In the event of foreclosure of this Mortgage, or other
transfer of title to the Property in extinguishment of the debt secured hereby,
all right, title and interest of Mortgagor in and to any insurance policies then
in force shall pass to the purchaser or grantee.

 

4. Mortgagor represents and warrants that no Hazardous Materials exist on, under
or about the Property or, to the best of Mortgagor’s knowledge after diligent
inquiry, have been transported to or from the Property or used, generated,
manufactured, stored or disposed of on, under or about the Property, except in
full compliance with any applicable laws, and the Property is not in violation
of any federal, state or local law, ordinance or regulation relating to
industrial hygiene or the environmental conditions on, under or about the
Property, including, without limitation, soil and groundwater conditions, as
more particularly set forth in the Loan Agreement, the terms of which are
incorporated herein by reference.

 

5. That Mortgagor: (a) will maintain the Property in good condition and repair;
(b) will not commit or suffer waste thereof; (c) will comply with all laws,
ordinances, regulations, covenants, conditions and restrictions affecting the
Property, and will not suffer or permit any violation thereof; and (d) will not
remove, demolish or alter the design or structural character of any building now
or hereafter erected on the Property unless Mortgagee shall first consent
thereto in writing.

 

6. If Mortgagor fails to maintain the insurance provided for herein or to keep
the policy or policies therefor deposited with Mortgagee, or to pay the cost
thereof, or to pay taxes and assessments, or to promptly make repairs and
replacements, then Mortgagee may, at its option, procure and pay for such
insurance, pay such taxes or assessments, or cause such repairs or replacements
to be effected, and the money so advanced by Mortgagee, with interest thereon at
the

 

-2-



--------------------------------------------------------------------------------

 

maximum legal rate of interest, payable monthly, shall be paid by Mortgagor to
Mortgagee on demand, and such advances shall be secured by this Mortgage and the
lien therefor shall be deemed equal in dignity to the lien securing the other
indebtedness hereby secured.

 

7. If Mortgagor fails: (a) to pay any installment of principal or interest
provided for in the Note when the same shall be due and the continuation of such
failure to pay for fifteen (15) days after such due date, thereby constituting
an Event of Default under the provisions of Section 6.1 of the Loan Agreement;
or (b) to pay taxes or assessments when due; or (c) to keep the improvements now
existing or hereafter erected on the Property insured against loss or damage as
provided herein or to pay the premiums for such insurance when they become due;
or (d) to keep the Property in good condition and repair; or (e) to keep or
perform any covenant or stipulation of this Mortgage; or (f) if proceedings are
instituted involving title to the Property or any part thereof, including the
foreclosure of any mortgage or any other lien against the Property; or (g) if
Mortgagor is adjudged bankrupt in either voluntary or involuntary proceedings;
then in any of such case, Mortgagee may declare the whole indebtedness secured
hereby to be at once due and payable, and forthwith proceed to collect the same
and to enforce this Mortgage by suit or otherwise; and in any of such cases
Mortgagee may enter on the Property, collect the rents, issues and profits
therefrom, and after paying all expenses of such conditions, and a reasonable
compensation for itself, apply the money collected to the satisfaction of the
indebtedness hereby secured. In any of such events of default herein mentioned,
Mortgagee may, at its option, apply to any court of competent jurisdiction for
the appointment of a receiver of the Property to manage the same and to collect
the rents, issues and profits therefrom, and after deducting the costs and
expenses of such receivership and a reasonable compensation for the receiver’s
services, apply the remainder of such rent, issues and profits so received to
the satisfaction of the indebtedness hereby secured. It is further agreed that
the grounds for the appointment of a receiver herein set out shall be in
addition to and not in limitation of the statutory remedy of receivership and
may be invoked either in aid of or without proceeding for the foreclosure and
sale of the Property. Mortgagor agrees to pay for the foreclosure and sale of
the Property. Mortgagor agrees to pay to Mortgagee reasonable attorney fees
incurred by Mortgagee in the event of a default hereunder to the extent such
fees are actually paid or agreed to be paid by Mortgagee, except such fees as
are paid by Mortgagee to a salaried employee of Mortgagee. This Mortgage shall
secure payment to Mortgagee by Mortgagor of such fees.

 

8. No delay by Mortgagee in the exercise of any of its rights or remedies
hereunder, or otherwise afforded by law, shall operate as a waiver thereof, or
preclude the exercise thereof during the continuance of any default hereunder.
An express waiver of any obligation of Mortgagor shall not at any time
thereafter be held to be a waiver of any of the terms or conditions of this
Mortgage except as specified in the express waiver, and that only for the time
and to the extent stated in the express waiver.

 

9. With respect to all or any part of the Property, or any legal or equitable
interest therein, the Mortgagor, or any successor in interest to the Mortgagor,
shall not (i) sell, (ii) convey, (iii) transfer, (iv) lease for more than one
year, except as specifically permitted in the Loan Agreement, (v) lease with
option to purchase, or (vi) enter into a contract for deed or bond for deed (all
of the foregoing being hereinafter referred to as “Transfer” or “Transferred”)
without the prior written consent of Mortgagee. Such consent may be conditioned
on such modifications of this Mortgage and the indebtedness which it secures as
Mortgagee may deem necessary at the time of

 

-3-



--------------------------------------------------------------------------------

such consent, including, without limitation, changing the interest rate
applicable to said loan for the remaining term of the loan, and the proposed
purchaser or transferee of the Property meeting the then existing standards of
credit and financial responsibility required of Mortgagor by Mortgagee. If the
Property is Transferred with written consent of Mortgagee, the purchaser or
transferee shall assume the balance then owing on the indebtedness and all of
the obligations relating thereto (including any modifications that may be
conditions for Mortgagee’s consent to the Transfer) and shall pay to Mortgagee
such transfer fee as is required by Mortgagee at the time of the Transfer. The
Mortgagee may declare the entire debt secured hereby immediately due and payable
and enforce this Mortgage, without notice to Mortgagor, in the event the
Property is Transferred without the written consent of Mortgagee or the
purchaser declines to assume the indebtedness secured by this Mortgage as herein
provided. If title to the Property or any part thereof or any interest therein
is Transferred with or without Mortgagee’s written consent, such Transfer shall
not operate to release, discharge, modify, change or affect the original
liability of Mortgagor or any subsequent persons who become obligated by reason
of the assumption of the debt secured, either in whole or in part.

 

10. Without affecting the liability of Mortgagor or any subsequent persons who
may become obligated (except any person expressly released in writing) to pay
any indebtedness secured hereby or to perform any obligation contained herein,
and without affecting the rights of Mortgagee with respect to any security not
expressly released in writing, Mortgagee may, at the time and from time to time,
either before or after the maturity of the Note, and without notice or consent:
(i) release any person liable for payment of all or any part of the indebtedness
or for performance of any obligations; (ii) make any agreement extending the
time or otherwise altering the terms of payment of all or any part of the
indebtedness, or modifying or waiving any obligation, or subordinating,
modifying or otherwise dealing with the lien or charge thereof; (iii) exercise
or refrain from exercising or waive any right Mortgagee may have; (iv) accept
additional security of any kind; and (v) release or otherwise deal with any
property, real or personal, securing the indebtedness, including all or any part
of the Property mortgaged hereby.

 

11. To further secure to Mortgagee the payment of the obligations described
hereinabove, and any and all other indebtedness of Mortgagor to Mortgagee,
whether now existing or hereafter incurred, Mortgagor further grants to
Mortgagee a security interest in and to any of the following property which may
be or become subject to Article 9 of Chapter 355 of the Kentucky Revised
Statutes, whether now owned or hereafter acquired or now existing or hereafter
arising (herein collectively the “Collateral”):

 

(a) All goods and other tangible personal property which are or are to become
fixtures to the Property, including, but not limited to, all equipment,
machinery, and trade fixtures, if any, situated on or associated with the
Property, including, but not by way of limitation, all heating, air
conditioning, duct, elevator and escalator, plumbing, electrical, lighting, fire
extinguishing, communications, power equipment and like facilities, with all
replacements thereof, all attachments, accessories, parts, supplies, appliances,
equipment and tools belonging thereto or for use in connection therewith,
whether now owned or hereafter acquired by Mortgagor;

 

(b) All licenses, permits and/or operating permits issued in favor of, for the
account of, or granted to Mortgagor by any division or department of the
Commonwealth of Kentucky, or

 

-4-



--------------------------------------------------------------------------------

 

by any other government or quasi governmental authority having the power and
authority to issue any such permits and licenses in connection with the
Property, whether now existing or hereafter acquired by Mortgagor;

 

(c) All rights of Mortgagor in and to any and all contracts with utility
companies, whether now existing or hereafter entered into, for the providing of
service to the Property or otherwise, including all fees or refunds due to
Mortgagor in connection therewith, whether now existing or hereafter acquired;

 

(d) All of Mortgagor’s general intangibles, of every kind and nature, whether
now existing or hereafter arising, now owned or hereafter acquired, which relate
to the Property, including but not limited to choses in action and rights to
insurance proceeds resulting therefrom;

 

(e) Any and all rents, deposits and accounts receivable which are now due or may
hereafter become due by reason of the renting and/or leasing of the Property and
the improvements thereon, whether such renting and/or leasing is with respect to
periods prior to or after this date;

 

(f) All rights, privileges, rights of way, easements and appurtenances in any
way associated with the Property; and

 

(g) All products, rents, issues, profits, proceeds, accessions to, substitutions
for and/or replacements of the foregoing, whether now existing or hereafter
acquired.

 

12. As further security for payment of the indebtedness and performance of the
obligations, covenants and agreements secured hereby, Mortgagor hereby
transfers, sets over and assigns to Mortgagee all judgments, awards of damages
and settlements hereafter made as a result of or in lieu of any taking of the
Property or any part thereof under the power of eminent domain, or for any
damage (whether caused by such taking or otherwise) to the Property or the
improvements thereon or any part thereof, including any award for change of
grade of streets. Mortgagee may apply all such sums or any part thereof so
received on the indebtedness secured hereby in such manner as it elects or, at
its option, the entire amount or any part thereof so received may be released.

 

13. In the event of the enactment of or change in (including, without
limitation, a change in interpretation of) any applicable law subjecting
Mortgagee to any tax or changing the basis of taxation of mortgages, Deeds of
Trust, or other liens or debts secured thereby, or the manner of collection of
such taxes, in each such case, so as to affect this Mortgage, the indebtedness
evidenced by the Note or Mortgage, and the result is to increase the taxes
imposed upon or the cost to Mortgagee of maintaining the indebtedness, or to
reduce the amount of any payments receivable hereunder, then, and in any such
event, Mortgagor shall, on demand, pay to Mortgagee additional amounts to
compensate for such increased costs or reduced amounts, provided that if any
such payment or reimbursement shall be unlawful or would constitute usury or
render the indebtedness wholly or partially usurious under applicable law, then
Mortgagee may, at its option, declare the indebtedness immediately due and
payable or require Mortgagor to pay or reimburse Mortgagee for payment of the
lawful and non-usurious portion thereof.

 

-5-



--------------------------------------------------------------------------------

 

14. Mortgagor shall assign to Mortgagee any and all present and/or future leases
of all or any part of the Property should Mortgagee, at its sole option, request
such assignment or assignments.

 

15. Mortgagor agrees that no additional mortgage, lien or equity position other
than those set forth hereinabove shall be placed or allowed to exist on the
Property without the prior written approval of Mortgagee, which approval shall
not be unreasonably withheld.

 

16. This Mortgage is made to secure a loan for the purpose of erecting or adding
to a building and otherwise improving real property.

 

17. Anything in this Mortgage to the contrary notwithstanding, it is understood
and agreed by the parties hereto that this loan is made pursuant to the terms of
the Loan Agreement, the terms of which are hereby incorporated by reference. Any
Event of Default under the terms of the Loan Agreement shall constitute a
default under this Mortgage and shall entitle Mortgagee to all the rights and
remedies set forth herein. If a conflict should arise between the provisions of
this Mortgage and the provisions of the Loan Agreement, the Loan Agreement shall
prevail.

 

18. Any agreement hereafter made by Mortgagor and Mortgagee pursuant to this
Mortgage shall be superior to the rights of the holder of any intervening lien
or encumbrance.

 

19. This Mortgage shall secure all renewal notes executed in lieu of the Note
and also any extensions of the Note.

 

PROVIDED, HOWEVER, that if Mortgagor pays in full the indebtedness secured
hereby and performs all the covenants and stipulations hereof, Mortgagee shall
immediately release this Mortgage on the request of and at the cost of
Mortgagor, and this Mortgage shall be null and void.

 

The covenants herein contained shall bind, and the benefits and advantages shall
inure to, the respective heirs, executors, administrators, successors, and
assigns of the parties hereto, and wherever used, the singular number shall
include the plural, and the use of any gender shall include all genders.

 

IN WITNESS WHEREOF, Mortgagor has executed this Mortgage on the above date.

 

MORTGAGOR:

 

AMERICAN WOODMARK CORPORATION

By:

 

--------------------------------------------------------------------------------

Title:

 

--------------------------------------------------------------------------------

 

-6-



--------------------------------------------------------------------------------

 

COMMONWEALTH OF KENTUCKY

 

COUNTY OF                                              

 

The foregoing instrument was signed, sworn to and acknowledged before me on this
the              day of                                 , 200    , by Lily
                 in his capacity as                                         
         of American Woodmark Corporation, a Virginia corporation, for and on
behalf of said corporation.

 

 

                                                                              
                          

NOTARY PUBLIC, STATE AT LARGE, KY

 

My Commission expires                                       
                      

 

THIS INSTRUMENT PREPARED BY:

 

By:

 

--------------------------------------------------------------------------------

   

ERICA N. WARREN

GENERAL COUNSEL

Department for Regional Developement

Cabinet for Economic Development

31 Fountain Place

Frankfort, Kentucky 40601

(502)564-5645

 

-7-



--------------------------------------------------------------------------------

 

EXHIBIT A

 

Metes and Bounds Description

 

Coalfields Lot # 105

 

A Certain Parcel of Land Located in Perry County Kentucky in the Perry, Harlan,
Leslie, Breathitt Regional Industrial Authority Inc. (Coalfields Regional
Industrial Park), Being Lot #105 and More Particularly Described as Follows:

 

Beginning on an iron pin w/cap set at the intersection of Coalfields Industrial
Boulevard (Adopted County Road) and Woodmark Way (Proposed), said point has a
coordinate value based on the Coalfields Industrial Park Coordinate System of N:
384132.285, E: 2718524.408; Thence with the West right of way of Coalfields
Industrial Boulevard, 50’ from and parallel to the center of said road S
00°31’19”W 436.78’ to an iron pin w/cap set; Thence S 00°09’32” E 318.08 to an
iron pin w/cap set; Thence S 00°00’05” E 23.28’ to an iron pin w/cap set; Thence
severing the lands of the Grantor (D.B. 271 pg. 425, parcel # 1) due West
1647.75’ to an iron pin w/cap, stamped Forrester Hamilton 2736, found at a
common corner to the Grantor and ANR Coal Co., LLC (D.B. 208 pg. 266, and M.B.
28 pg. 337); Thence with said line N 83°10’53”W 147.78’ to an iron pin w/cap set
at the South East corner of the proposed Woodmark Way; Thence with the East
right of way of said road 37.5’ from and parallel to the center of said road due
North 732.07’ to an iron pin w/cap set; Thence with a curve to the right with an
arc length of 58.90’, a radius of 37.5’, a chord bearing of N 45°00’00”E, and a
chord length of 53.03’ to an iron pin w/cap set; Thence continuing with the
South right of way of said road due East 1760.09’ to the Beginning.

 

Containing 1,395,073.0 Sq. Ft. or 32.0265 Acres as Surveyed by Leo Miller P.L.S
#1904 of Leo Miller & Assoc. Inc. On 11-23-01.

 

SOURCE OF TITLE: Being a portion of Parcel No. 1 (surface and mineral rights) of
the property conveyed from COASTAL COAL COMPANY, LLC, to Grantor by deed dated
September 30, 1998, and recorded in Deed Book 271, page 425 of record in the
Perry County Clerk’s Office.

 

EXHIBIT B

 

EXCEPTION NO. 1

 

This conveyance is subject to those certain rights of access to future utility
services and to those reservations of easement or access rights in favor of
Coastal Coal Company, LLC and Mountain Properties, Inc., and the lessees,
licensees, successors and assigns of each, for ingress

 

-1-



--------------------------------------------------------------------------------

 

and egress to that property denoted as Coastal Coal Company LLC’s tract #’s
PE-239 and PE-241 which are contained in Deed Book 271, page 425 and Deed Book
271, page 419 in the Perry County Clerk’s Office.

 

EXCEPTION NO. 2

 

This conveyance is expressly made subject to those rights and privileges
reserved and excepted for development of certain oil and gas reserves by Coastal
Coal Company, LLC in the Deed of Conveyance dated September 30, 1998 recorded at
Deed Book 271, page 425 in the Perry County Clerk’s Office, including (i) those
rights granted to Kentucky West Virginia Gas Company by Virginia, Iron, Coal &
Coke Company by deed dated April 17, 1939, and of record at Deed Book 72, page
311, records of the Perry County Clerk’s Office; and (ii) those rights and
privileges granted to the Hazard-Perry County Airport Board by VICC Land Company
and Kentucky-West Virginia Gas Company by deed dated April 29, 1980, and of
record at Deed Book 182, page 644, records of the Perry County Clerk’s Office.

 

EXCEPTION NO. 3

 

This conveyance is made subject to a continuing right of entry under mining
permits issued pursuant to state and federal law and certain residual leasehold
rights with respect to reclamation obligations under certain mining permits
issued under state and federal law that survived the expiration or termination
of the Indian Head Mining, Inc. and River Coal Company, Inc. Consolidated and
Amended Lease Agreement dated November 11, 1977, which was assigned to Pro-Land,
Inc. on January 25, 1983, and such rights as pertain to the use of the lease
area for ingress and egress pursuant to that certain Surface Lease dated May 1,
1987 between Apache Mining Company d/b/a Enterprise Coal Company and Pro-Land,
Inc., as the same may have been

 

-2-



--------------------------------------------------------------------------------

 

modified by unrecorded Agreement dated September 30, 1998 among Grantor, Coastal
Coal Company, LLC, Pro-Land, Inc. d/b/a Kern Coal Company and Leslie Resources,
Inc.

 

EXCEPTION NO. 4

 

Ingress and egress to and from the properties is subject to those rights of
access and for utility easements granted by Enterprise Coal Company the Perry
County Fiscal Court by Deed of Conveyance dated October 11, 1993 recorded at
Deed Book 243, page 719 and Deed of Correction dated September 21, 1994 recorded
at Deed Book 252, page 201, and by Coastal Coal Company, LLC to the Perry County
Fiscal Court by Right of Way Deed dated December 22, 1998 recorded at Deed Book
272, page 676, and by the Grantor to the Perry County Fiscal Court by Right of
Way Deed dated January 15, 2002 recorded at Deed Book 291, page 229, all of
record in the Perry County Clerk’s Office.

 

EXCEPTION NO. 5

 

This conveyance is made subject to the terms of those certain Declarations of
Covenants, Conditions and Restrictions between Grantor and the Kentucky Economic
Development Finance Authority dated October 7, 1998 recorded at Deed Book 271,
page 439 in the Perry County Clerk’s Office.

 

EXCEPTION NO. 6

 

There is hereby excepted all existing conditions, covenants, easements,
exceptions, reservations, restrictions and rights-of-way of whatever nature, if
any, whether or not of record in the Perry County Clerk’s Office or otherwise,
and to any state of facts that an accurate survey may reveal, and the conveyance
is expressly subject to all city, county, municipal and state zoning laws and
other ordinances, regulations, and restrictions, including statutes and other
laws

 

-3-



--------------------------------------------------------------------------------

 

of municipal, county or other governmental authorities applicable to, and
enforceable against, the property described herein.

 

MISCELLANEOUS PROVISIONS

 

1. All real estate and/or ad valorem taxes, if any, assessed against the land
herein conveyed for the current tax year assessed as of January 1, 2002 shall be
prorated between Grantor and Grantee.

 

TO HAVE AND TO HOLD the same, together with the appurtenances thereunto
belonging unto the Grantee, its successors and assigns forever, with covenants
of General Warranty.

 

IN TESTIMONY WHEREOF, witness the signatures of the Grantor on this the day and
year first above written.

 

GRANTOR:

PERRY, HARLAN, LESLIE, BREATHITT

REGIONAL INDUSTRIAL AUTHORITY, INC.

By:

 

Ed Harris, Chairman

     

 

CERTIFICATE OF PARTIES

 

We, PERRY, HARLAN, LESLIE, BREATHITT REGIONAL INDUSTRIAL AUTHORITY, INC., by its
duly authorized Chairman, Ed Harris, Grantor, and AMERICAN WOODMARK CORPORATION,
by its duly authorized officer, Dave Blount, Grantee, do hereby swear and/or
affirm, pursuant to KRS Chapter 382, that the fair market value of the above
stated property is Four Hundred Fifty Thousand Dollars and No
Cents($450,000.00).

 

GRANTOR:

PERRY, HARLAN, LESLIE, BREATHITT

REGIONAL INDUSTRIAL AUTHORITY, INC

By:

 

Ed Harris, Chairman    

     

 

-4-



--------------------------------------------------------------------------------

 

GRANTEE:

AMERICAN WOODMARK CORPORATION

By:

 

David Blount      

Its:

 

Sr. Vice President

 

 

-5-



--------------------------------------------------------------------------------

 

STATE OF KENTUCKY )

)ss

COUNTY OF Perry )

 

I hereby certify that the foregoing Deed and Certificate of the Parties was duly
subscribed, sworn to and acknowledged before me by Ed Harris as Chairman of the
PERRY, HARLAN, LESLIE, BREATHITT REGIONAL INDUSTRIAL AUTHORITY, INC., on 12th
day of February, 2002.

 

Notary Public

 

My commission expires 11/25/02.

 

STATE OF Virginia )

 

CITY OF Winchester )

 

I hereby certify that the foregoing Certificate of the Parties was duly
subscribed, sworn to and acknowledged before me by David L Blount of AMERICAN
WOODMARK CORPORATION, on this 1st day of March, 2002.

 

Brenda Dupont

 

Notary Public

 

My commission expires

Brenda Dupont

Notary Public, State of Virginia

My Commission Expires December 31, 2003

 

-6-



--------------------------------------------------------------------------------

 

STATE OF KENTUCKY )

 

)SS

 

COUNTY OF PERRY )

 

I, Haven King, Clerk of Perry County, do hereby certify that the foregoing Deed
of Conveyance was on the 12th day of March, 2002, lodged in my office for record
and that it, the foregoing, and this my certificate have been duly recorded in
my said office in Deed Book 292, page 127.

 

Witness my hand on this the 12th day of March, 2002.

 

HAVEN KING, CLERK

 

By: Barbara Sue Franks D.C.

 

This instrument prepared by the law

firm of Hollon, Collins & Clemons,

Hazard, Kentucky.

 

Paul R. Collins

Attorney

 

 

-7-



--------------------------------------------------------------------------------

 

EXHIBIT C

 

GRANT AGREEMENT

 

by and between

 

KENTUCKY ECONOMIC DEVELOPMENT FINANCE AUTHORITY,

 

PERRY-HARLAN-LESLIE-BREATHITT AUTHORITY, INC.

 

and

 

AMERICAN WOODMARK CORPORATION

 

 

 

 

$8,000,000.00 Multi-County Local Government

 

Economic Development Fund Grant

 

to the Perry-Harlan-Leslie-Breathitt Authority, Inc.,

 

for the benefit of the American Woodmark Corporation Project

 

1



--------------------------------------------------------------------------------

 

GRANT AGREEMENT

 

THIS GRANT AGREEMENT (“Agreement”) is made and entered into as of the 13th day
of February, 2002 by and among (i) the KENTUCKY ECONOMIC DEVELOPMENT FINANCE
AUTHORITY, a governmental agency of the Commonwealth of Kentucky, with an
address at 31 Fountain Place, Frankfort, Kentucky 40601 (“KEDFA”); (ii)
PERRY-HARLAN-LESLIE-BREATHITT AUTHORITY, INC., a Kentucky a non-profit
corporation with a mailing address of 917 Perry Park Road, Hazard, Kentucky
41701 (“Authority”); and (iii) AMERICAN WOODMARK CORPORATION, a Virginia
corporation with a mailing address of 3102 Shawnee Drive; Winchester, Virginia
22601 (“Company”).

 

W I T N E S S E T H:

 

WHEREAS, it is the public policy of the Commonwealth of Kentucky to encourage,
promote and support economic development, new job formation, and the development
and growth of industry and commerce in Kentucky for the public purpose of
providing employment opportunities for its citizens and residents, alleviating
conditions of unemployment, stabilizing and promoting the economy of Kentucky
and creating new tax bases and sources of revenue for the Commonwealth;

 

WHEREAS, KRS 42.4588 authorizes and empowers the Commonwealth to attract new
industry and promote economic development in Kentucky by undertaking and
financing industrial development projects, as more particularly described in KRS
42.4588; and,

 

WHEREAS, the Authority has applied for, and KEDFA has awarded an Eight Million
Dollar ($8,000,000.00) Local Government Economic Development Fund (“LGEDF”)
Multi-County Grant for the purpose of providing funds to the Authority for costs
incurred in the Project, for the benefit of the Company who is locating a
Facility in the Coalfields Regional Industrial Park.

 

NOW THEREFORE, in order to induce KEDFA to make the Grant to the Authority for
the benefit of the Company, and in consideration of the mutual covenants and
conditions contained herein, and for other good and valuable consideration, the
receipt, mutuality and sufficiency of all of which is hereby acknowledged by the
companies hereto, KEDFA, the Authority and the Company hereby agree as follows:

 

SECTION 1

DEFINITIONS

 

Section 1.1    Definitions. For the purpose hereof, unless the context otherwise
indicates, the following words and phrases shall have the meanings ascribed
thereto:

 

“Building Construction Loan” shall mean the $6,000,000 loan from the Authority
to the Company for the purpose of building the Facility, pursuant to the terms
of the Loan Documents;

 

“Commonwealth” means the Commonwealth of Kentucky and all governmental agencies,
authorities and political subdivisions thereof, including without limitation,
KEDFA;

 

“Declaration of Restrictions” shall mean that certain Declaration of Covenants,
Conditions and Restrictions, as amended from time to time, by and among KEDFA
and the Authority recorded in Deed Book 271 on page 439 in the Perry County
Clerk’s Office;

 

“Department for Coal County Development” (“DCCD”) shall mean that department
within the Kentucky Economic Development Cabinet created by KRS 154.12-260,
which is responsible for the administration of the LGEDF as an agent of KEDFA;

 

-2-



--------------------------------------------------------------------------------

 

“Disbursement” means any distribution of the proceeds of the Grant by KEDFA to
the Authority pursuant to Section 2.3 of this Agreement;

 

“Event of Default” means the occurrence of any one or more of the events
specified as “Events of Default” pursuant to Section 11.1 of this Agreement;

 

“Facility” shall mean the 220,000 plus/minus square foot building being
constructed on the Real Property by the Company;

 

“Full Time Equivalent” shall mean two thousand eighty (2080) hours worked by or
paid to Kentucky residents employed by the Borrower per year; the total number
of Full Time Equivalent Jobs shall be determined by taking the total number of
hours worked by or paid to all Kentucky residents employed at the relevant site
per year, divided by 2080;

 

“Grant” shall refer to that certain Multi-County LGEDF Grant awarded by KEDFA to
the Authority for the Project on October 25, 2001, in the amount of Eight
Million Dollars ($8,000,000.00);

 

“Grant Documents” collectively refers to this Agreement and all other
agreements, documents and instruments referred to in this Agreement or otherwise
evidencing or pertaining to or executed in connection with the Grant, together
with any and all agreements, documents or instruments made in modification,
amendment, renewal, extension, substitution or replacement thereof;

 

“Industrial Development Project” means the acquisition of any real estate and
options therefor and the construction, acquisition, and installation thereon and
with respect thereto of improvements and facilities necessary and useful for the
improvement of the real estate for conveyance to or lease to industrial firms to
be used for manufacturing, processing, or assembling purposes, including without
limitation: surveys; site tests and inspections; subsurface site work;
excavation, removal of structures, roadways, cemeteries, and other surface
obstructions; filling, grading, and provision of drainage; storm water
retention; installation of utilities, such as water, sewer, sewage treatment,
gas, electricity, communication, and other similar facilities; off-site
construction of utility extensions to the boundaries of the real estate;
construction and installation of buildings, including buildings to be used for
worker training and education; rail facilities; roads, sidewalks, curbs, and
other improvements to the real estate necessary to its manufacturing,
processing, assembling or other approved use; workforce training and education;
and any other facility that results in added value to a product, as set forth in
KRS 42.4588(3) and approved in writing by the Commissioner of DCCD;

 

“Industrial Development Purposes” means the ownership, possession, use and
employment of the Project solely for (i) manufacturing, processing and
assembling, (ii) worker training and education, (iii) any use that results in
the addition of value to a product, including without limitation data
processing, telecommunications, and distribution facilities, provided the use is
approved in writing by the Commissioner of DCCD, its successors and assigns,
(iv) any other use permitted under KRS 42.4588 and successor statutes, and (v)
any other use approved in writing by the Commissioner of DCCD, its successors
and assigns;

 

“Land Acquisition Loan” shall mean the $450,000 forgivable loan from the
Authority to the Company for purchase of the Real Property in Coalfields
Regional Industrial Park on which the Facility shall be located:

 

“Laws” shall include all laws, statutes, court decisions, rules, orders and
regulations of the United States of America, the Commonwealth and its respective
counties, municipalities and other subdivisions, and shall include without
limitations the laws, statutes, court decisions, rules, orders and regulations
of any other applicable jurisdiction;

 

“Loan Documents” shall mean the loan agreement, promissory note, and mortgage
associated with the Building Construction Loan between the Authority and
Company, unless the context should require otherwise;

 

-3-



--------------------------------------------------------------------------------

 

“Local Government Economic Development Fund” (“LGEDF”) means that certain fund
created pursuant to KRS 42.4582, constituting a portion of the severance and
processing taxes on coal collected by the Commonwealth, which is administered by
KEDFA as a system of grants to coal-producing counties to attract new industry;

 

“Multi-County LGEDF Account” means those certain funds reserved in the LGEDF
pursuant to KRS 42.4592(1)(c) for disbursement as grants by KEDFA for Industrial
Development Projects benefiting two or more coal-producing counties pursuant to
KRS 42.4588;

 

“Multi-County LGEDF Grant” shall mean a grant awarded by KEDFA pursuant to KRS
42.4588 for the benefit of two or more coal-producing counties from the
Multi-County LGEDF Account in the Local Government Economic Development Fund;

 

“Person” shall include an individual, firm, trust, estate, association,
unincorporated organization, corporation, partnership, joint venture, or
government or agency or political subdivision thereof;

 

“Project” shall mean the land acquisition, site preparation, construction of the
Facility and extension of utilities and roadways to serve the Facility;

 

“Project Costs” means the actual cost, exclusive of changes for the overhead of
the Authority, of all necessary services (including without limitation project
managers, consultants, and architectural, design and engineering professionals,
legal and accounting fees and appraisal services), for the Project, site
preparation and improvements, the extension of water and sewer lines to the
Facility, roadwork, the Building Construction Loan and Land Acquisition Loan and
any other eligible and necessary services attendant to the Project as approved
by DCCD in accordance with the terms and conditions of this Agreement and KRS
42.4588;

 

“Project Proceeds” shall mean any net proceeds received by the Authority arising
in connection with the Real Property which are derived from any conveyance,
lease, assignment, mortgage or encumbrance of all or any portion of the Project,
which shall be applied pursuant to Section 4 hereinbelow;

 

“Project Proceeds Account” shall mean a separate interest-bearing account
established by the Authority which shall be funded by any Project Proceeds
received in connection with the Project, pursuant to Section 4.2(b) of this
Agreement;

 

“Real Property” shall mean the approximately thirty (30) acres with the
Coalfields Regional Industrial Park in Perry County, Kentucky, a legal
description of which is attached as Exhibit A hereto;

 

“Request for Disbursement” means any distribution of the proceeds of the Grant
by DCCD to the Authority pursuant to Section 2.3 of this Agreement, and
substantially in the form attached as Exhibit B;

 

“Supporting Documentation” means all receipts, vouchers, statements, bills of
sale, invoices, AIA forms, equipment lists, property descriptions, deeds,
purchase contracts or other evidence satisfactory to DCCD, in its sole
discretion, of the actual payment of Project Costs; and,

 

“Unmatured Default” means the happening of any event or occurrence which would,
together with the delivery of any required notice or the passage of any required
period of time, constitute an Event of Default under this Agreement or any of
the other Grant Documents.

 

SECTION 2

THE GRANT

 

Section 2.1    Agreement to Make Grant. Pursuant to KRS 42.4588, KEDFA hereby
agrees to make a Multi-County LGEDF Grant to the Authority for the benefit of
the Project, from the Multi-County LGEDF Account in the total

 

-4-



--------------------------------------------------------------------------------

 

amount of Eight Million Dollars ($8,000,000.00), subject to and in accordance
with the terms, covenants and conditions set forth in this Agreement. The
Authority and Company hereby expressly agree to comply with and to perform all
of the terms, covenants and conditions of this Agreement and the other Grant
Documents.

 

Section 2.2    Use of Proceeds. The proceeds of the Grant shall be disbursed to
the Authority to pay for allowable Project Costs incurred in the completion of
the Project, up to a maximum of $8,000,000.00. It is understood and agreed by
the parties hereto that the use of proceeds as set forth herein is the only
authorized purpose for which the Grant shall be used, and that any additional
LGEDF funding desired for any other eligible purposes must be separately applied
for by the Authority and awarded by KEDFA.

 

Section 2.3    Amount of Disbursement. The specific amount of any Disbursement
shall not exceed the amount justified by (i) the Request for Disbursement and by
the Supporting Documentation, or (ii) the projected Project Costs approved by
KEDFA, in DCCD’s sole discretion. The Authority agrees to deliver to KEDFA at
any time and from time to time, upon request of DCCD, all Supporting
Documentation of the actual payment of such Project Costs. Disbursements of the
Grant shall be made by DCCD to the Authority in one or more draws upon (i)
execution of this Agreement by each of the parties hereto, (ii) the full
performance by all applicable parties of each of the conditions precedent to the
Grant set forth in this Agreement and in each of the other Grant Documents, and
upon (iii) the receipt by DCCD of a properly completed and executed Request for
Disbursement to which shall be attached all Supporting Documentation for the
amount requested.

 

Section 2.4    Right to Withhold Funds. DCCD may amend, reduce or withhold
Disbursement until such time as DCCD shall be satisfied, in its sole discretion,
that the requirements set forth in this Agreement have been performed in full,
and that the Request for Disbursement and the Supporting Documentation received
by DCCD in connection therewith all support the amount of the Disbursement
requested by the Authority. DCCD may elect to amend, reduce or withhold
Disbursement if DCCD determines at any time in its sole discretion that (i) the
actual Project Costs or the progress of the Project is materially inconsistent
with the Request for Disbursement; (ii) the percentage of completion of the
Project differs materially from that shown on the Request for Disbursement or
from that shown on any documentation submitted to DCCD with the Request for
Disbursement; (iii) the Authority shall have failed to perform any condition
precedent to the Disbursement under the terms and conditions of this Agreement
or the other Grant Documents; or (iv) any Event of Default or Unmatured Default
shall have occurred and be continuing.

 

Section 2.5    Jobs Requirement. The Company agrees that it will create a total
of two hundred sixty (260) full time equivalent jobs within three (3) years of
the date of occupancy at the Facility. Furthermore, the Company agrees to
maintain no less than two hundred (200) full time equivalent jobs at the
Facility throughout the term of the Building Construction Loan. The Company
understands and agrees that the full time equivalent jobs described herein shall
be in addition to its workforce maintained at its Monticello, Kentucky,
facility. Failure to create 260 jobs within three years or failure to maintain
200 jobs at the Facility shall result in a change in the repayment conditions of
the Loan Documents for the Building Construction Loan, such terms being more
particularly set forth in the Loan Documents. Failure to maintain the requisite
level of full time equivalent employment at the Facility shall constitute an
Event of Default under this Agreement, in addition to any consequences pursuant
to the Loan Documents.

 

SECTION 3

CONDITIONS PRECEDENT TO DISBURSEMENT

 

Section 3.1    Conditions Precedent to First Disbursement. The requirements
listed below are conditions precedent to any obligation of KEDFA to disburse any
proceeds of the Grant, and the Authority and/or Company, as applicable, shall
fully perform all of the following conditions precedent in form and substance
acceptable to KEDFA in its sole discretion prior to funding:

 

-5-



--------------------------------------------------------------------------------

 

(a)  Grant Documents. The Authority and Company shall execute and fully perform
each of the conditions precedent to the Grant set forth in this Agreement and in
each of the other Grant Documents;

 

(b)  Request for Disbursement. The Authority shall properly execute, complete
and deliver to DCCD a Request for Disbursement as set forth in Section 2.3
above;

 

(c)  Deed(s). The Authority shall provide to KEDFA a recorded copy of the fully
executed Deed(s) to the Real Property, which shall be provided to KEDFA as soon
as possible after recordation;

 

(d)  Loan Documents. DCCD shall review and approve any loan documents related to
the Building Construction and the Land Acquisition Loan, and the Authority and
Company shall provide executed copies of any and all Loan Documents related to
the Building Construction Loan and any loan documents related to the Land
Acquisition Loan;

 

(e)  Opinion Letters. Legal counsel for the Authority and Company shall render
all requested legal opinions to KEDFA, all which shall be substantially in a
form attached hereto as Exhibit C and Exhibit D;

 

(f)  Insurance. The Company shall deliver to KEDFA certificates evidencing the
procurement of all insurance required pursuant to this Agreement;

 

(g)  Authority Approvals. The Authority shall (i) take all actions necessary to
approve the Grant Documents and their participation in the Grant with respect to
the Project, and (ii) provide certified copies of all resolutions, ordinances or
other governmental actions KEDFA may require taken in connection with the
authorization of the Grant and the Project;

 

(h)  Company Approvals. The Company shall take actions necessary to approve the
Grant Documents and its participation in the Project and shall provide copies of
all resolutions or actions taken by the board of directors in connection with
the authorization of the Grant and the Project;

 

(i)  Government Requirements. The Authority shall certify that the Project is in
conformity with all required zoning and other governmental requirements or have
received variances allowing such lack of conformity;

 

(j)  Statutory Compliance. The Authority shall submit evidence that it is in
compliance with KRS 154.50-336(1), which evidence shall include, but not
necessarily be limited to, a copy of the bond executed by the secretary
treasurer of the Authority, and evidence that the cost of such bond has been
paid by the Authority.

 

(k)  Corporate Documentation. The Company shall have provided a current
Certificate of Existence or other proof of corporate existence and good standing
acceptable to KEDFA, copies of its Articles of Incorporation and Bylaws;

 

(l)  Certification of Jobs. The Company shall provide a certification of the
number of jobs at the Company’s Monticello, Kentucky facility, such number being
a baseline number of jobs over and above which the Company shall employ at the
Facility in the Coalfields Regional Industrial Park;

 

Section 3.2    Compliance Agreement. If upon the execution of this Grant
Agreement one or more conditions precedent have not been fulfilled to the
satisfaction of DCCD, the parties to this Agreement may execute a compliance
agreement reflecting any unfulfilled conditions precedent and a time limit,
acceptable to DCCD in its sole discretion, within which such conditions
precedent must be fulfilled to the satisfaction of DCCD. In the event any one or
more conditions precedent set out in the compliance agreement is not fulfilled
within the time period specified, such failure shall constitute an Event of
Default under this Agreement.

 

-6-



--------------------------------------------------------------------------------

SECTION 4

PROJECT PROCEEDS

 

Section 4.1    Use of Project Proceeds Related to Real Property. Any Project
Proceeds related to the Real Property that are received by the Authority shall
be treated in the following manner by the Authority:

 

(a)  Use of Project Proceeds. The Authority may retain any income derived from
the Real Property, including proceeds from any conveyance, lease, assignment,
mortgage or encumbrance of all or any portion of the Real Property so long as
(i) no Event of Default or Unmatured Default has occurred and is continuing,
(ii) any such Project Proceeds related to the Real Property are used solely for
the further development of the Project, and (iii) the Authority maintains any
unapplied Project Proceeds related to the Real Property in an Economic
Development Fund. The Authority shall not assign, mortgage, encumber or convey
all or any portion of any Project Proceeds to any Person without the express
written consent of DCCD.

 

(b)  Accounting for Project Proceeds. The Authority shall deliver to DCCD as
soon as available, and not later than one hundred twenty (120) days after the
end of each state fiscal year thereof, a detailed accounting of all Project
Proceeds related to the Real Property and all accrued interest thereon received
by the Authority during the fiscal year recently ended, whether used in
connection with an Industrial Development Project or maintained in an Economic
Development Project Fund (the “Statement of Accounts”). The Statement of
Accounts shall be made as of the last day of the most recent fiscal year, and
shall set forth in each case in comparative form the corresponding figures for
the corresponding period in the preceding fiscal year as prepared in accordance
with consistently applied Generally Accepted Accounting Principles.

 

Section 4.2    Use of Project Proceeds Related to Building Construction Loan.
Any Project Proceeds related to the Building Construction Loan that are received
by the Authority shall be treated in the following manner by the Authority.

 

(a)  Lump Sum Proceeds from Building Construction Loan. Any net proceeds
received by the Authority as a result of lump sum payments on the Building
Construction Loan shall be remitted directly to DCCD. The Authority shall remit
to DCCD a check made payable to Kentucky State Treasurer in the amount of any
net Project Proceeds received on the Building Construction Loan and shall
provide any documentation related to such a payment along with a completed
Project Proceeds Report in the form attached hereto as Exhibit E. Upon receipt
of any such Project Proceeds, DCCD shall cause the same to be redeposited in the
Multi-County LGEDF Account. Any failure by the Authority to comply with the
terms and conditions of this subparagraph (a) shall constitute an Event of
Default under this Agreement.

 

(b)  Other Proceeds. Any Project Proceeds resulting from a payment stream (such
as loan payments on the Building Construction Loan) shall be deposited by the
Authority in the Project Proceeds Account. Within forty-five (45) days of
receipt of any Project Proceeds, the Authority shall complete and forward to
DCCD a completed Project Proceeds Account Report in the form attached hereto as
Exhibit F, and shall remit to DCCD any net Project Proceeds received by the
Authority which have been deposited in the Project Proceeds Account. The
Authority may retain any interest earned on the Project Proceeds while the
Project Proceeds remain in the Project Proceeds Account. Any such Project
Proceeds received by DCCD from the Authority shall then be deposited into the
Multi-Count LGEDF Account. Any failure to maintain Project Proceeds in the
Project Proceeds Account as prescribed herein, or failure by the Authority to
complete and deliver the Project Proceeds Account Report to DCCD with the
Project Proceeds shall constitute an Event of Default under this Agreement.

 

Section 4.3    Use of Project Proceeds from Other Lump Sum Payments. Any income
received by the Authority in a lump sum payment that is not covered by Section
4.1 or Section 4.2 hereinabove, shall be treated in the same manner as those
Project Proceeds under Section 4.1.

 

-7-



--------------------------------------------------------------------------------

 

Section 4.4    Return of Project Proceeds to LGEDF. Should DCCD determine in its
sole discretion any time or from time to time that the Authority has failed to
use the Project Proceeds in accordance with the terms and conditions of this
Agreement, the other Grant Documents or any other agreement between KEDFA and
the Authority, or otherwise in accordance with applicable laws, DCCD may, in its
sole discretion, make written demand upon the Authority for reimbursement of all
or any portion of the Project Proceeds and accrued interest thereon received by
the Authority as of the date thereof. Upon receipt of such written demand from
DCCD, the Authority shall promptly remit to DCCD all Project Proceeds received
by the Authority in connection with the Project, which funds shall be
redeposited into the LGEDF and reallocated by the Department of Local Government
to coal-producing counties pursuant to KRS 42.4592(1).

 

Section 4.5    Continuing Obligation. The Authority’s obligations with regard to
Project Proceeds set forth in this Section shall survive the term of this
Agreement, and shall terminate only upon repayment of Project Proceeds by the
Authority to KEDFA in an aggregate amount equal to the amount disbursed to the
Authority under the terms of the Grant.

 

SECTION 5

FINANCING OF PROJECT

 

Section 5.1    Project Cost. The LGEDF Project Costs are estimated as follows:

 

Land Acquisition (30 acres):

  

$

450,000

Site Preparation:

  

$

1,200,000

Water Lines:

  

$

200,000

Sewer Lines:

  

$

150,000

Building Construction Loan:

  

$

6,000.000

    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TOTAL:

  

$

8,000,000

 

Section 5.2    Site Preparation and Infrastructure. The Authority shall be
responsible for initial site preparation at the Facility site and the
installation of water and sewer lines.

 

Section 5.3    Land Acquisition. The cost of acquisition of the Real Property
shall be in the form of a forgivable Land Acquisition Loan from the Authority to
the Company. The term of the loan shall be zero percent (0%) interest and shall
be forgiven upon the Company receiving a certificate of occupancy for the
Facility. The Company shall use the funding to purchase the Real Property from
the Authority and the Authority, in turn, shall invest the money in
infrastructure improvements in Coalfields Regional Industrial Park.

 

Section 5.4    Building Construction. After the initial site preparation work is
completed by the Authority, the Company shall construct the Facility and
numerous out buildings on the Real Property. At completion of the Facility, the
Authority shall loan the Company $6,000,000, with terms set forth in the Loan
Documents between the Authority and the Company. The Authority shall then hold a
mortgage on the property and buildings, in an amount not to exceed
$6,000,000.00.

 

Section 5.5    Company Investment. It is hereby acknowledged by all parties to
this Agreement that the Company shall also invest approximately $19,000,000.

 

SECTION 6

INSURANCE

 

Section 6.1    General Insurance Requirements. During any period of construction
of the Project, and during any period of public ownership, the Authority or the
Company, as appropriate, shall carry and maintain general liability insurance,
fire and tornado insurance, a builder’s all-risk policy and workers compensation
insurance in such form and amounts as are

 

-8-



--------------------------------------------------------------------------------

consistent with accepted industry standards and practices and any applicable
Laws, but they shall at least meet the standards set forth in the Loan
Documents, and shall pay all premiums relating thereto, on or before the due
date thereof, all in accordance with the terms and conditions of this Agreement.
All insurance shall provide that any loss thereunder shall be payable
notwithstanding any action, inaction, breach of warranty or condition, breach of
declarations, misrepresentations or negligence of the Authority or Company, as
applicable. The Authority or Company, as appropriate, shall provide KEDFA with
certificates of insurance evidencing due compliance with the requirements of
this Section. Failure to maintain insurance as set forth in this Section 6.1 may
constitute an Event of Default under this Grant Agreement, at the discretion of
KEDFA. In addition, all insurance policies required hereunder shall contain a
clause requiring thirty (30) days prior written notice to KEDFA before any
cancellation thereof.

 

SECTION 7

REPRESENTATIONS AND WARRANTIES

 

The Authority and Company hereby represent and warrant to KEDFA as follows:

 

Section 7.1    Existence,

 

(a)  The Authority is a duly organized and validly existing non-profit
corporation under the laws of the Commonwealth of Kentucky.

 

(b)  The Company is a duly organized and validly existing corporation under the
laws of the State of Virginia and is qualified to do business in the
Commonwealth.

 

Section 7.2    Authority to Act. The Authority and Company have the requisite
power, capacity and authority to execute and deliver this Agreement and the
other Grant Documents, to consummate the transactions contemplated by this
Agreement and the other Grant Documents, and to observe and to perform this
Agreement and the other Grant Documents in accordance with their respective
terms and conditions. The officers executing and delivering this Agreement and
the other Grant Documents on behalf of the Authority and Company have been duly
authorized to enter into this Agreement and the other Grant Documents.

 

Section 7.3    Grant Documents; Compliance with Laws. The Grant Documents are in
all respects the legal, valid and binding obligations of the Authority and
Company according to their respective terms and conditions. The facts and
matters expressed or implied in any opinions of the legal counsel retained by
said parties are true and correct as of the date hereof. The execution and
delivery of this Agreement and the other Grant Documents, and the performance of
observance by the Authority and Company of the terms and conditions thereof,
does not and will not violate (i) any existing provisions of any organizational
documents applicable to the Authority or Company, or (ii) any Laws

 

Section 7.4    Conditions and Compliance. No violation of any applicable zoning
or building requirements or any other Laws has occurred or exists with respect
to the development and construction of the Project. The Authority and Company,
respectively, have obtained all licenses, permits and approvals required under
applicable Laws regulating development. The Authority is in compliance with the
Laws of all applicable governmental authorities.

 

Section 7.5    No Liens. There are no liens or encumbrances of any kind,
including mechanic’s and materialman’s liens, of record against the Project,
except those specifically set forth in this Agreement, nor, to the best of the
knowledge of the Authority and Company, has any Person the right to file such a
lien.

 

Section 7.6    Litigation. No litigation or proceeding involving the Authority
or Company is pending or, to the best of their knowledge, threatened in any
court or administrative agency which, in KEDFA’s sole discretion, if determined
adversely to the Authority or Company could have a materially adverse impact on
(i) their ability to perform any of their

 

-9-



--------------------------------------------------------------------------------

obligations under this Agreement or any of the other Grant Documents, or (ii)
their business operations, affairs or condition (financial or otherwise).

 

Section 7.7    No defaults. Neither the Authority nor the Company is in default
under any contract, agreement, indenture, lease, loan or credit agreement to
which either is a party or by which either is bound, nor has any event occurred
which after the giving of notice or the passage of time, or both, would
constitute a default under any such contract, agreement, indenture, lease, loan
or credit agreement. No Unmatured Default or Event of Default exists on the date
hereof, nor shall any such Unmatured Default or Event of Default begin to exist
immediately after the execution and delivery of this Agreement or the other
Grant Documents.

 

Section 7.8    Conflicting Transactions. The consummation of the transactions
contemplated hereby and the performance of the obligations of the Authority and
the Company under and by virtue of this Agreement and the other Grant Documents
shall not result in any breach of, or constitute a default under, any contract,
agreement, indenture, lease, loan or credit agreement to which any of them are
parties or by which either is bound.

 

Section 7.9    Disclosure. Neither this Agreement nor any of the other Grant
Documents contains any untrue statement of any material fact or omits to state
any material fact. There is no fact known to the Authority or Company that
materially and adversely affects, or in the future could materially and
adversely affect, the business, operations, affairs or conditions, financial or
otherwise, of the Authority or Company that has not been disclosed to KEDFA.

 

Section 7.10    Financial Statements. Any financial statements heretofore
furnished to KEDFA by the Company (i) are accurate and complete as of the date
submitted and as of the date hereof, (ii) have been prepared in accordance with
general accepted accounting principles, (iii) omit no material contingent
liabilities of any kind that are not disclosed or otherwise reflected therein,
(iv) fairly present the financial condition as of the dates thereof, and (v)
fairly present the results of operations for the respective fiscal periods then
ending. Since the date of the preparation of the financial statements heretofore
furnished to KEDFA, there has occurred no materially adverse change in the
business operations, affairs, or condition (financial or otherwise) of the
Company

 

THE BALANCE OF THIS PAGE INTENTIONALLY LEFT BLANK

 

-10-



--------------------------------------------------------------------------------

SECTION 8

COVENANTS

 

To induce KEDFA to enter into this Agreement the Authority and Company, as
applicable, hereby covenant and agree with KEDFA as follows:

 

Section 8.1    Authority’s Audit Requirement. Pursuant to KRS 42.460, the
Authority agrees that an independent audit of any Grant proceeds received shall
be conducted in accordance with generally accepted auditing standards,
Government Auditing Standards, issued by the Comptroller general of the United
States, the provisions of Office of Management and Budget Circular A-128,
“Audits of State and Local Governments,” if applicable, and the Audit Guide for
Fiscal Court Audits issued by the Kentucky Auditor of Public Accounts. Bound
within the audit report shall be a certification of compliance that the funds
were expended in accordance with the provisions of KRS 42.4588 and 42.495; such
certification shall be in the form attached hereto as Exhibit G. A copy of the
audit report shall be forwarded to KEDFA within eighteen (18) months after the
end of any fiscal year during which such proceeds were received.

 

Section 8.2    Employment Verification. The Company agrees to annually submit to
KEDFA information relating to employment at both the Monticello facility and the
Facility at Coalfields, in a form supplied by KEDFA, and substantially similar
to that attached as Exhibit H. The Company also shall execute in favor of and
deliver to KEDFA a certificate authorizing and requesting the Department for
Employment Services (“DES”) to furnish to KEDFA all information in the
possession of DES concerning the number of persons employed by the Company and
the number of hours worked by those employees, such certificate being attached
as Exhibit I.

 

Section 8.3    Right of KEDFA to Inspect. The Authority and Company agree that
KEDFA and/or its designee shall have the right, but not the obligation, to enter
onto the Project for the purpose of inspecting the Project. KEDFA shall not be
obligated in any way to inspect the Project. KEDFA, shall not be obligated in
any way to correct any defects discovered by KEDFA during any inspection of the
Project, or to notify the Authority, Company or any other Person with respect
thereto.

 

Section 8.4    Mechanic’s Liens. The Authority and Company, as applicable, shall
comply with all, Laws relating to mechanic’s liens and other equitable liens
with respect to the Project, including without limitation payment and notice
provisions contained therein. The Authority and Company shall indemnify and hold
KEDFA harmless from the claims of mechanic’s liens or other equitable liens
affecting the Project, and shall promptly upon demand any loss or losses that
KEDFA may incur as a result of the filing of any such liens, including without
limitation the reasonable cost of legal defense and the reasonable attorneys’
fees of KEDFA arising in connection therewith. In addition, the Authority or
Company, as applicable, shall cause, at its sole cost and expense, any
mechanic’s liens or other equitable liens that may be filed against the Project
or against any undisbursed proceeds of the Grant to be released or bonded within
ten (10) days after the date of the filing thereof. KEDFA shall have the option
(but not the obligation) to cause to be released any lien existing against the
Project more than ten (10) days after the date of the filing thereof, and all
payments made or costs incurred by KEDFA in connection therewith shall be due
and payable by the Authority upon KEDFA’s demand. No exercise by KEDFA of such
option shall in any way affect the provisions of this Agreement, including
without limitation the provision that failure by the Authority to cause
mechanic’s and other equitable liens to be released within ten (10) days of the
filing thereof shall constitute an Event of Default hereunder.

 

Section 8.5    Maintenance of the Project. The Authority and Company shall
maintain the Project in good condition, order and repair, and shall make all
repairs thereto as are necessary or appropriate. The Authority and Company shall
not commit or suffer any waste to the Project, and shall not do or suffer
anything to be done that may increase the risk of fire or other hazards thereto.

 

Section 8.6    Use of the Real Property. The Authority hereby reaffirms its
covenant and the Company hereby covenants and agrees that the Real Property
shall be subject to the Declaration of Restrictions and shall be used only for
Industrial Development Purposes.

 

-11-



--------------------------------------------------------------------------------

 

Section 8.7    Compliance with Laws. The Authority and Company shall promptly
comply with all Laws relating to the Ownership, use and operation of the
Project.

 

Section 8.8    Designation of Agent. The Authority shall at all times have a
properly designated agent to accept service of process, which shall be a
resident of or have offices in the Commonwealth. The Authority shall notify
KEDFA in writing of the name and address of its agent and of any change in the
name or address of such agent.

 

Section 8.9    Taxes and Other Obligations. The Authority shall pay on or before
the date due all taxes, assessments, charges, liens, encumbrances, levies, and
all claims of every character that have been levied or assessed or that may
hereafter be levied or assessed upon or against the Real Property, but only
until such time as the Real Property is deed to the Company. So long as the Real
Property is owned by the Authority, the Authority shall pay on or before the
date due all utility charges relating to the Real Property, if any, whether
public or private, and upon demand shall furnish KEDFA receipts evidencing such
payment.

 

Section 8.10    Further Assurances. The Authority or Company shall, at any time
upon request by KEDFA, make, execute and deliver or cause to be made, executed
and delivered to KEDFA, any and all other further instruments, certificates and
other documents as may, in the opinion of KEDFA, be necessary or desirable in
order to effect, complete, perfect or otherwise to continue and preserve the
obligations of the Authority under this Agreement and the other Grant Documents
(collectively the “Further Assurances”). Upon any failure by the Authority or
Company to execute or deliver Further Assurances, KEDFA may make, execute and
record any and all instruments, certificates and documents for Further
Assurances for and in the name of said parties, and the Authority and Company,
respectively, hereby irrevocably appoint KEDFA as their attorney-in-fact thereof
to make, execute and record any such instruments, certificates or documents for
Further Assurances for and in the name of the Authority or Company.

 

SECTION 9

ENVIRONMENTAL REQUIREMENTS

 

Section 9.1    Hazardous Materials

 

(a)  The Authority and Company, respectively, shall use, operate and maintain
the Real Property in compliance with all Laws, including without limitation
those relating to the generation, use, handling, production, disposal,
discharge, transportation or storage of Hazardous Material (as defined below);

 

(b)  The Authority and Company, respectively, shall protect, indemnify and hold
KEDFA and its directors, officers, officials, members, employees and agents,
harmless from and against any and all claims, proceedings, lawsuits,
liabilities, damages, losses, fines, penalties, judgment, settlements, awards,
cost and expenses, including without limitation reasonable attorneys’ fees and
costs and expenses of investigation and proof, which arise out of or relate in
any way to the generation, use, handling, production, transportation, disposal
or storage of any Hazardous Material on, under, over or about the Real Property
(all of the foregoing hereinafter collectively referred to as “Expenses”),
including without limitation (i) all foreseeable and unforeseeable damages
arising in connection with (A) the use, generation, storage, discharge or
disposal of Hazardous Materials by the Authority or Company or by persons acting
on behalf of or at the direction of the Authority or Company or (B) any residual
contamination affecting any natural resource or the environment, and (ii) the
costs of any required or necessary repair, cleanup, or detoxification of the
Real Property, and/or any real property adjacent to the Real Property (the
“Adjacent Premises”), and the preparation of any closure or other plans required
in connection with such cleanup or detoxification thereof;

 

(c)  The Authority and Company, respectively, hereby agree that any Hazardous
Material generated, used, handled, produced, disposed, discharged, transported
or stored by or at the direction of the Authority or Company, or by or at the
direction of any agent or employee of the Authority or Company, shall comply
with all

 

-12-



--------------------------------------------------------------------------------

applicable Laws, and shall be deemed to be the sole activity of the Authority or
Company. The Authority and Company, respectively, shall and hereby do assume any
and all liability for any acts or omissions of each of its own employees,
agents, officers, members and directors relating to or connected with Hazardous
Materials. All indemnifications of KEDFA by the Authority or Company set forth
in this Agreement shall be continuing indemnifications, and shall remain in full
force and effect notwithstanding the expiration or termination of this
Agreement; and,

 

(d)  As used herein, the term “Hazardous Material” shall mean: (i) oil,
flammable substances, explosives, radioactive materials and other substances,
materials or pollutants (1) which pose a hazard to the Real Property and/or
Adjacent Premises (2) which pose a hazard to persons on or about the Real
Property and/or Adjacent Premises, (3) the use of which causes the Real Property
to be in violation of any Laws, or (4) which are defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
or “toxic substances” or words of similar import under any Laws or under policy
guidelines or other publications adopted or promulgated pursuant to any Laws,
including without limitation (A) the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, 42 U.S.C. 9601, et seq., (B)
the Hazardous Materials Transportation Act, as amended, 49 U.S.C. 1801, et seq,
(C) the Resource Conservation and Recovery Act, as amended, 42 U.S.C. 6901, et
seq., (D) the Clean Air Act, as amended, 42 U.S.C. 7412, (E) the Toxic Substance
Control Act, 15 U.S.C. 2601 et seq., (F) the Clean Water Act, as amended, 33
U.S.C. 1317 and 1321(b)(2)A, and (G) rules, regulations, ordinances and other
publications adopted or promulgated pursuant to the aforementioned Laws, (ii)
asbestos in any form which is or could become friable, and urea formaldehyde
foam insulation, and (iii) any other chemical, material or substance, exposure
to which is prohibited, limited or regulated by any governmental authority or
Law, or which could pose a hazard to the health and safety or property interests
of the Authority, Company or KEDFA, or their respective officials, employees,
members and agents, or to the occupants of any Adjacent Premises.

 

SECTION 10

WAIVERS

 

Section 10.1    Waivers. The Authority and Company hereby waive, to the extent
permitted by applicable Laws, all presentments, demands for performance, notices
of nonperformance, protests, notices of protest and notices of dishonor in
connection with the Agreement.

 

Section 10.2    Waiver and Remedies. The rights, powers and remedies granted to
KEDFA pursuant to this Agreement shall be in addition to all rights, powers and
remedies given to or now or hereafter existing in KEDFA by virtue of the Grant
Documents or pursuant to any Laws. Each and every right, power and remedy,
whether specifically granted herein or otherwise existing, may be exercised from
time to time and so often and in such order as may be deemed expedient by KEDFA,
and the exercise, or the beginning of the exercise, of any such right, power or
remedy shall not be deemed a waiver of the right to exercise, at the same time
or thereafter, any other right, power or remedy. Any forbearance or failure or
delay by KEDFA in exercising any right, power or remedy hereunder shall not be
deemed to be a waiver of such right, power or remedy, and any single or partial
exercise of any right, power or remedy shall not preclude the further exercise
thereof. Any consent by KEDFA or any waiver of an Event of Default under this
Agreement shall not constitute a consent to or waiver of any right, remedy or
power or power of KEDFA upon a subsequent Event of Default.

 

SECTION 11

EVENTS OF DEFAULT

 

Section 11.1    Events of Default. Each of the following events or occurrences
shall constitute an “Event of Default” under this Agreement:

 

(a)  Bankruptcy. If there is filed by or against the Authority or Company a
petition in bankruptcy, or a petition for the appointment of a receiver or
trustee of any of the property of the Authority or Company, and any such
petition is not dismissed within sixty (60) days after the date of filing, or if
the Authority or Company files a

 

-13-



--------------------------------------------------------------------------------

petition for reorganization under any of the provisions of 11 U.S.C. Section 101
et seq. or any similar Law, or if the Authority or Company applies for a consent
to the appointment of a receiver, trustee, liquidator or custodian for the
Authority or Company or any of the property of the Authority or Company, or if
the Authority or Company makes a general assignment for the benefit of
creditors, or if the Authority or Company makes any insolvency assignment or is
adjudicated insolvent by any court of competent jurisdiction;

 

(b)  Representations and Warranties. If any warranty or representation made by
the Authority or Company in this Agreement or in any of the documentation
required by this Agreement including but not Limited to the Request for
Disbursement or any of the other Grant Documents, shall at any time be false or
misleading in any material respect;

 

(c)  Obligations. If the Authority or Company shall fail to keep, observe or
perform any of the terms, agreements, covenants, representations or warranties
set forth in this Agreement or in any of the other Grant Documents, or if the
Authority or Company Is unable or unwilling to meet its obligations thereunder;

 

(d)  Loan Documents. If the Authority or Company shall fail to keep, observe or
perform any the terms, agreements, covenants, representations or warranties set
forth in the Loan Documents, or if the Authority or Company is unable or
unwilling to meet its obligations thereunder; or,

 

(e)  Employment. If the Company shall fail to maintain the level of employment
pursuant to Section 2.5 of this Agreement.

 

Section 11.2    Remedies of KEDFA Upon Events of Default. Notwithstanding
anything to the contrary set forth herein, upon the occurrence of an Event of
Default which is not cured within thirty (30) days of notice having been
provided to the Authority and/or Company, then KEDFA, in its sole discretion and
without notice to the Authority and Company, may at any time exercise any one or
more of the following rights and remedies:

 

(a)  Withhold disbursement under the Grant, after which KEDFA shall be under no
obligation to advance any undisbursed monies from the Grant to the Authority;

 

(b)  Declare the entire disbursed portion of the Grant plus any interest earned
thereon to be immediately due and payable in full from the Authority and/or
Company, and KEDFA shall have the right to withhold any further disbursement of
the Grant in connection therewith, all without any presentment, demand or notice
of any kind, all of which are hereby waived by the Authority and Company;

 

(c)  Commence an appropriate legal or equitable action to enforce the
performance by the Authority or Company of the terms, agreements, covenants and
conditions of this Agreement and any of the other Grant Documents or Loan
Documents; or,

 

(d)  Exercise any other rights or remedies, at law, in equity or otherwise, that
may be available to KEDFA pursuant to this Agreement, the other Grant Documents,
or under applicable Laws, including, but not limited to, the rights to bring
suit or other proceedings before any tribunal of competent jurisdiction, either
for specific performance of any agreement, covenant or condition contained in
this Agreement or in aid of the exercise of any right granted to KEDFA in any of
the other Grant Documents.

 

Section 11.3    Failure to Maintain Jobs. Should the Company fail to maintain
the Job Requirements set forth in Section 2.5 hereinabove, the repayment of the
Building Construction Loan shall go to the straight-line amortization schedule
set forth in the Loan Documents for the Building Construction Loan.

 

-14-



--------------------------------------------------------------------------------

 

Section 11.4    Cumulative Rights. All rights available to KEDFA under this
Agreement or the other Grant Documents shall be cumulative and in addition to
all other rights granted to KEDFA at law or in equity, whether or not KEDFA
shall have instituted any suit or other action in connection with this Agreement
or the other Grant Documents.

 

SECTION 12

MISCELLANEOUS PROVISIONS

 

Section 12.1    Expenses. At KEDFA’s request, the Authority and Company shall
promptly indemnify and/or reimburse KEDFA for any and all expenses, costs an
charges of any kind (including, but not limited to, taxes, assessments,
insurance premiums, repairs and maintenance expenses, reasonable attorneys’ fees
and legal expenses, title examination fees, survey expenses, recording expenses
and inspectors fees) incurred by or billed to KEDFA in connection with (i) the
preparation of any and all amendments, modifications and supplements to this
Agreement and the other Grant Documents necessitated by any action of the
Authority or Company, and (ii) the preservation, perfection and enforcement of
KEDFA’s rights and remedies under this Agreement and the other Grant Documents.

 

Section 12.2    Incorporation by Reference. All exhibits, schedules, annexes or
other attachments to this Agreement are hereby incorporated into and made a part
of this Agreement as if set out at length herein.

 

Section 12.3    Multiple Counterparts. This Agreement may be signed by each
party upon a separate copy, and in such case one counterpart of this Agreement
shall consist of a sufficient number of such copies to reflect the signature of
each party hereto. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, and shall not be necessary in making
proof of this Agreement or the terms and conditions hereof to produce or account
for more than one of such counterparts.

 

Section 12.4    Headings. The section headings set forth in this Agreement are
for convenience of reference only, and the words contained therein shall in no
way be held to explain, modify, amplify or aid in the interpretation,
construction or meaning of the provisions of this Agreement.

 

Section 12.5    Partial Invalidity. If any term or provision of this Agreement,
or the application thereof to any Person or circumstances shall, to any extent,
be determined to be invalid or unenforceable by a court of competent
jurisdiction, the remainder of this Agreement shall not be affected thereby, and
the remaining provisions of this Agreement shall be valid and enforceable to the
fullest extent permitted by applicable law.

 

Section 12.6    Successors and Assigns. Each of the representations, warranties,
agreements, covenants, obligations and duties of the parties hereto shall be
deemed to have been made for the benefit of all parties, their successors and
assigns. Except as otherwise expressly provided herein, the terms and conditions
of this Agreement shall be binding upon and shall inure to the benefit of the
parties hereto, their successors and assigns. This provision shall not be
construed to permit assignment by the Authority or Company of any of their
respective rights and duties under this Agreement or the other Grant Documents.

 

Section 12.7    Sale or Lease of Real Property and Facility. The Company shall
not sell or lease the Real Property or the Facility thereon without the express
written of DCCD and the Authority. However, this provision shall in no way
restrict the Company from selling or leasing the Real Property or Facility to a
fully owned subsidiary of the Company. Should the Company sell or lease the Real
Property or Facility to a fully owned subsidiary of the company, the Company
shall provide notice to the Authority and DCCD.

 

Section 12.8    No Partnership—Status of Relationship. KEDFA, the Authority, the
Company and any party respectively associated therewith shall in no event be
construed to be for any purpose partners, associates or joint ventures in the
conduct of their respective businesses or otherwise. No contractor, licensee,
agent, servant, employee,

 

-15-



--------------------------------------------------------------------------------

invitee or customer of any party shall be, or shall be deemed to be, a
contractor, licensee, agent, servant, employee, invitee or customer of any other
party hereto.

 

Section 12.9    Rights of Third Persons. In no event shall this Agreement be
construed to make KEDFA or any agent of KEDFA liable to any general contractors,
subcontractors, labormen, materialmen, craftsmen or other Persons for labor,
materials or services delivered to the Project Site or goods specially
fabricated for incorporation into the Project, if any, or for debts or claims
accruing or arising to any such Persons against the Authority. The Authority and
Company expressly agree that there is no relationship of any type whatsoever,
contractual or otherwise, either express or implied, between KEDFA and any
general contractor, materialman, subcontractor, craftsman, laborer or any other
person or entity supplying any labor, materials or services to the Project or
the Project Site or specially fabricated goods to be incorporated therein. No
Persons are intended to be third party beneficiaries of the Grant Documents or
to have any claim or claims in or to any undisbursed proceeds of the Grant
pursuant to the Grant Documents.

 

Section 12.10    Modification. This Agreement sets forth the entire
understanding of the parties with respect to the subject matter hereof,
supersedes all existing agreements among them concerning the subject matter
hereof, and may be modified only by a written instrument duly executed by each
of the parties hereto.

 

Section 12.1    Time of Essence. Time is of the essence in the performance of
each of the terms and conditions of this Agreement.

 

Section 12.12    No Assignments or Modifications. The Authority and Company may
not assign its rights under this Agreement to any Person without prior written
consent of KEDFA.

 

Section 12.3    Notices. All notices, requests, demands, waivers, and other
communications given as provided in this Agreement shall be in writing, and
shall be addressed as follows:

 

If to KEDFA:

  

Cabinet for Economic Development

    

Department for Coal County Development

    

31 Frankfort, Kentucky 40601

    

Attn: Jerry D. Johnson

    

Commissioner

If to Authority:

  

Perry-Harlan-Leslie-Breathitt Authority, Inc.

    

917 Perry Park Road

    

Hazard, Kentucky 41701

    

Attn: Ed Harris,

    

Chairman

If to Company:

  

American Woodmark Corporation

    

312 Shawnee Drive

    

Winchester, VA 22601

    

Attn: John LeVan

    

Vice President of Manufacturing

 

Any notice required or permitted to be given under this Grant Agreement shall be
deemed sufficiently given for all purposes if sent by registered mail, postage
pre-paid and return receipt requested, addressed to the intended recipient at
the address set forth above. KEDFA, the Authority or the Company may change
their respective address as provided above by giving written notice of the
change to the other parties hereto as provided in this paragraph.

 

-16-



--------------------------------------------------------------------------------

 

Section 12.13    Governing Law. This Agreement shall be governed by and
construed in accordance with the Laws of the Commonwealth.

 

Section 12.4    Jurisdiction and Venue. The parties hereto agree that any suit,
action or proceeding with respect to this Agreement may only be brought in or
entered by, as the case may be, (a) the courts of the Commonwealth situated in
Frankfort, Franklin County, Kentucky, or (b) the United States District Court
for the Eastern District of Kentucky, Frankfort Division, and the parties hereby
submit to the non-exclusive jurisdiction of such courts for the purpose of any
such suit, action, proceeding or judgment and waive any other preferential
jurisdiction by reason of domicile. The parties hereby irrevocably waive any
objection that they may now or hereafter have to the laying of venue of any
suit, action or proceeding arising out of or related to this Agreement brought
in the courts of the Commonwealth situated in Frankfort, Franklin County,
Kentucky, or the United States District Court of the Eastern District of
Kentucky, Frankfort Division, and also hereby irrevocably waive any claim that
any such suit, action or proceeding brought in any one of the above-described
courts has been brought in an inconvenient forum.

 

Section 12.15    No Commonwealth or KEDFA Liability. Under no circumstances will
the Commonwealth, its officials, agents, directors, contractors, servants,
members, employees, licensees or assigns, or KEDFA, its officials, agents,
contractors, servants, employees, licensees or assigns be held or adjudged
liable in connection with any cause of action arising under or as a result of
this Agreement, the Project, the Project Site or in connection with claims or
cross-claims by or among the Authority, the Company, and any third party

 

Section 12.16    Indemnity. The Authority and Company agree to indemnify KEDFA
for any damage to persons or property caused by an agent, employee or
independent contractor conducting any of the Project activities contemplated on
the Project in this Agreement in including, without limitation, reasonable costs
and attorney’s fees for defending any such action.

 

-17-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, KEDFA, the Authority and the Company by and through their
duly authorized officials, have executed this Agreement as of the day, month and
year first above written,

 

KENTUCKY ECONOMIC DEVELOPMENT AUTHORITY

   

By:

  

WARREN 0, NASH, III, Deputy Commissioner

 

Date: February 14, 2002

    

Department of Financial incentives

   

DEPARTMENT FOR COAL COUNTY DEVELOPMENT

   

By:

  

JERRY D. JOHNSON, Commissioner

 

Date: February 13, 2002

PERRY-HARLAN-LESLIE-BREATHITT AUTHORITY, INC.

   

By:

  

ED HARRIS, Chairman

 

Date: January 15, 2002

AMERICAN WOODMARK CORPORATION

   

BY:

  

David L. Blount, Sr. Vice President

 

Date: February 11, 2002

 

THE BALANCE OF THIS PAGE INTENIONALLY LEFT BLANK

 

-18-



--------------------------------------------------------------------------------

 

Exhibit 1

Amortization Schedule

Based on KREDA Benefits

 

Annual Payment Date:_______________             

 

Year

--------------------------------------------------------------------------------

 

Loan Payment

--------------------------------------------------------------------------------

 

Interest

--------------------------------------------------------------------------------

 

Principal

--------------------------------------------------------------------------------

1

 

$   295,596

 

$120,000.00

 

$   175,596.00

2

 

$   306,113

 

$116,488.08

 

$   189,624.92

3

 

$   316,998

 

$112,695.58

 

$   204,302.42

4

 

$   328,263

 

$108,609.53

 

$   219,653.47

5

 

$   339,923

 

$104,216.46

 

$   235,706.54

6

 

$   351,991

 

$  99,502.33

 

$   252,488.67

7

 

$   364,481

 

$  94,452.56

 

$   270,028.44

8

 

$   377,409

 

$  89,051.99

 

$   288,357.01

9

 

$   390,789

 

$  83,284.85

 

$   307,504.15

10

 

$   404,637

 

$  77,134.77

 

$   327,502.23

11

 

$   418,970

 

$  70,584.73

 

$   348,385.27

12

 

$   433,804

 

$  63,617.02

 

$   370,186.98

13

 

$   449,158

 

$  56,213.28

 

$   392,944.72

14

 

$   459,131

 

$  48,354.38

 

$   410,776.62

15

 

$2,047,081.41

 

$  40,138.85

 

$2,006,942.56

 

NOTE: The final payment due at the end of year 15 at the maturity of the loan
includes the KREDA tax credit amount of $470,927, accrued interest of
$40,138.85, and a balloon payment on the loan totaling $1,576,154.41.

 

-1-



--------------------------------------------------------------------------------

 

Exhibit 2

Amortization Schedule

$6,000,000 @ 2.0% over 15 Years

 

Annual Payment Date:____________________             

 

Year

--------------------------------------------------------------------------------

 

Loan Payment

--------------------------------------------------------------------------------

 

Interest

--------------------------------------------------------------------------------

 

Principal

--------------------------------------------------------------------------------

1

 

$466,952.83

 

$120,000

 

$346,952.83

2

 

$466,952.83

 

$113,060.94

 

$353,891.89

16

 

$466,952.83

 

$105,983.11

 

$360,969.73

17

 

$466,952.83

 

$  98,763.71

 

$368,189.12

18

 

$466,952.83

 

$  91,399.93

 

$375,552.90

19

 

$466,952.83

 

$  83,888.87

 

$383,063.96

20

 

$466,952.83

 

$  76,227.59

 

$390,725.24

21

 

$466,952.83

 

$  68,413.09

 

$398,539.75

22

 

$466,952.83

 

$  60,442.29

 

$406,510.54

23

 

$466,952.83

 

$  52,312.08

 

$414,640.75

24

 

$466,952.83

 

$  44,019.27

 

$422,933.57

25

 

$466,952.83

 

$  35,560.59

 

$431,392.24

26

 

$466,952.83

 

$  26,932.75

 

$440,020.08

27

 

$466,952.83

 

$  18,132.35

 

$448,820.49

28

 

$466,952.83

 

$    9,155.94

 

$457,796.90

 

-2-